CaSe 6219-bk-02326-KSJ DOC 1 Filed 04/09/19

Fill in this information to identify your c

United States Bankruptcy Court for the:
Middle District of Florida

Case number (/fknown);

aSEZ

Chapter you are filing under:
Chapter7

Ci chapterii

m Chapter12

Cl Chapter13

 

 

Official Form 101

 

Page 1 of 59

 

CLt-:Ri< u a e/_\NKRU
l t nrc
ORLANDO Di\/isioN Y:

El check if this is an
amended filing

Voiuntary Fetition for'lndividuals Filing for Bankruptcy 12/17

 

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. |f more space ls needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

m identify Yourself

 

 

 

Suftix (Sr., Jr., ll, ||l)

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

1. Your full name

Write the name that is on your Marvin

government-issued picture j

identification (for example, Flrs‘ name F 'Si name

your drivers license or Ciai'k

paSSpOi't). Mlddle name Middle name

Bring your picture Ke|man

identification to your meeting Lasi name Last name

with the trusteel Jr

Suffix (Sr., Jr., ll, ill)

 

2. All other names you

 

have used in the last 8

 

 

 

 

 

 

 

Flrst name First name
years
|nc|ude your married Or Middle ham€ Middle name
maiden names.
Last name Last name
First name First name
Middle name Mldd|e name
Last name Last name
3. On|y the last 4 digits of
your Social Security XXX _ XX ` -O_ l L ~9_ XXX ` XX " --~ -- __ --_
number or federal 0R OR
individual Taxpayer 9 9
identification number XX ‘ XX “ _ _ _ XX " XX ‘ ____ _ ___
(iTiN)

 

 

Official Form 101

 

page 1

 

Case 6:19-bk-02326-KS.] DOC 1 Filed 04/09/19 Page 2 of 59

Debtor 1

i\/iarvin Ciark Ke|man Jr

 

Flrst Name Mldd|e Name

Lasi Name

Case number (iri<navm>

 

4. Any business names
and Empioyer
identification Numbers
(ElN) you have used in
the last 8 years

include trade names and
doing business as names

About Debtor1:

Cl l have not used any business names or EiNs.

Central F|orida Dock Service LLC

About Debtor 2 (Spouse On|y in a Joint Case):

n l have not used any business names or EiNs.

 

Business name

Redemption RoW international LLC

Businees name

 

Business name

82~4933046
Em_ _______

82_1990585

Business name

EN~

`E‘N__

 

5. Where you live

4710 Prospect Farm Road

 

 

 

if Debtor 2 lives at a different address:

 

 

 

 

Number Street Number Street

Jonesboro AR 72401

city state zii= code City State ZlP Code
County County

if your mailing address is different from the one
above, till it in here. Note that the court Will send
any notices to you at this mailing address

if Debtor 2's mailing address is different from
yours, fill it in here. Note that the court Will send
any notices to this mailing address.

 

 

 

 

 

 

 

Number Street Number Street

P.O. Bo)< P.O. Box

city state ziP code City Staie ZlP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

m Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district

E] l have another reason. Explain.
(see 28 u.s.c. § 1408.)

 

 

 

 

C] Over the last 180 days before filing this petition,
l have iived in this district longer than in any
other district.

Cl l have another reason. Explain.
(see 28 u.s.c. § 1408.)

 

 

 

 

 

 

Official Form 101

Vo|untary Petition for individuals Filing for Bankruptcy page 2

 

Case 6:19-bk-02326-KS.] Doc 1 Filed 04/09/19 Page 3 of 59

 

 

 

 

Debtor 1 Marvin C|ark Ke|man Jr Case number (iiknawn)
FirsiName Mlddle Name LastName
m Teil the Court About Your Bankruptcy Case l
l
7. The chapter of the Check one. (For a brief description of each, see Noti`ce Required by 11 U.S.C, § 342(b) for /nc//'v/duals Fi/ing "
Bankruptcy Code you for Bankruptcy (Form 2010)). A|so, go to the top of page 1 and check the appropriate box.
are choosing to file
under m Chapter 7

Cl Chapter 11
iii chapter 12
Cl Chapter 13

 

a. How you will pay the fee Cl l will pay the entire fee when l file my petition. Piease check with the clerk’s office in your
local court for more details about how you may pay. Typica|ly, if you are paying the fee
yourse|f, you may pay With cash, cashier’s check, or money order. if your attorney is
submitting your payment on your behaif, your attorney may pay with a credit card or check
With a pre-printed address

Cl l need to pay the fee in installments if you choose this option, sign and attach the
Application for /ndii//duals to Pay The Filing Fee in /nsta//ments (Official Form 103A).

m l request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, Waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the App//`cation to Have the
Chapter 7 Fi/i'ng Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

 

9. Have you filed for m NO
bankruptcy within the
iast 3 years? a Yes. Distrlct When Case number
MM/ DD/YYYY
Dlstrlct When Caee number
l\/lM/ DD/YYYY
Distr|ct When Case number
MM/ DD/YYYY
10. Are any bankruptcy m No
cases pending or being
filed by a spouse Who is n YeS. Debtor _ Relationship to you
“°t filing this Ca_$e W'th nigeria When case number, if known
you, or by a business MM / DD /yyYY
partner, or by an
affiliate?
Debtor Re|ationship to you
Distr|ct When Case number, if known
MM l DD / YYYY
11- DO you rent your EZ| No. co to line 12.
res'den°e? m Yes. Has your landlord obtained an eviction judgment against you?

m No. Go to line 12.

Cl Yes. Flli out Initi'a/ StatementAbout an Evictlon Judgment Against You (Form 101A) and tile it as
part of this bankruptcy petition.

Oft”icial Form 101 Vo|untary Petition for individuals Filing for Bankruptcy page 3

 

Debtor 1

Case 6:19-bk-02326-KS.] Doc 1 Filed 04/09/19 Page 4 of 59

l\/larvin Clark Kelman Jr

Case number (ir/<nown)

 

Flrsl Name Mlddle Name

l.ast Name

m Report About Any Businesses You Own as a Soie Froprietor

 

 

 

 

 

 

 

12. Are you a sole proprietor w NO, 90 to Pari 4,
of any fu|i- or part-time
business? n Yes. Name and location of business
A sole proprietorship is a
business ou o erate as an
individua|,yand i)s not a Name °f business‘ lt any
separate legal entity such as
:Lcé)rporation, partnership, or Number Street
if you have more than one
sole proprietorship, use a
separate sheet and attach it
to th'S petm°"' city state ziP code
Check the appropriate box to describe your business:
i;i Health Care Business (as defined in 11 U.S.C. § 101(27A))
n Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51B))
Ei Siockbroker (as defined in 11 U.S.C. § 101(53A))
[;l Commodlty Broker (as defined in 11 U.S.C. § 101(6))
n None of the above
13. Are you filing under lf you are filing under Chapter 11, the court must know whether you are a small business debtor so that it

Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of small

business debtor, see
11 U.S.C. § 101 (51 D).

can set appropriate deadlines if you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

i;i No. l am not filing under Chapter 11.

n No. l am filing under Chapter 11, but l am NOT a small business debtor according to the definition in
the Bankruptcy Code.

m Yes. l am filing under Chapter 11 and l am a small business debtor according to the definition in the
Bankruptcy Code.

m Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

14.

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or livestock
that must be fed, ora building
that needs urgent repairs?

Official Form 101

m No
a Yes. What is the hazard?

 

 

if immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZlP Code

Vo|untary Petition for individuals Fl|ing for Bankruptcy page 4

 

Case 6:19-bk-02326-KS.] Doc 1 Filed 04/09/19 Page 5 of 59

centum i\/larvin Clark Kelman Jr

 

F|rst Name Mlddle Name

Lasi Narne

Case number iiiknown)

m Explain Your Efforts to Receive a Brieflng About Creciit Counseiing

 

15. Te|l the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy You must
truthfully check one of the
following choices. if you
cannot do so, you are not
eligible to file_

if you file anyway, the couit
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

Cl l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of compietlon.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency

il l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but i do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you l\/|UST file a copy of the certificate and payment
plan, if any.

L_.l i certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, Why
you were unable to obtain it before you filed for
bankruptcy, and What exigent circumstances
required you to file this case,

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any if you do not do so, your case
may be dismissedl

Any extension of the 130-day deadline is granted
only for cause and is limited to a maximum of 15
days.

El | am not required to receive a briefing about
credit counseling because of:

n |ncapacity. l have a mental illness ora mental
deficiency that makes me
incapable of realizing or making
rational decisions about nnances.

a Disability. l\liy physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l
reasonably tried to do so.

El Active duty. l am currently on active military
duty in a military combat zone.

|f you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Vo|untary Petitlon for individuals Fi|lng for

About Debtor 2 (Spouse Oniy in a Joint Case):

You must check one:

n l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed With the agency

m l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

n l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisned with your reasons for not receiving a
briefing before you filed for bankruptcy

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a cenificate from the approved
agency, along With a copy of the payment plan you
developed, if any lf you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

l;l l am not required to receive a briefing about
credit counseling because of:

n incapacity l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about unances.

i;l Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l
reasonably tried to do so.

n Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

 

Case 6:19-bk-02326-KS.] Doc 1 Filed 04/09/19 Page 6 of 59

DebmH lVlarvin Ciark Kelman Jr

 

F|rsi Name Mlddle Name

m Answer These Questions for Reporting Purposes

Lasi Naine

Case number (irimown)

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose."

Cl No. Go to line 16b.
al Yes. soto line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

L_] No. Go to line 160.
Ci Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

l;l No. l am not filing under Chapter 7. Go to line 18.

m Yes. l am filing under Chapter 7. Do you estimate that after any exempt property ls excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and w No
administrative expenses
are paid that funds will be 53 YGS
available for distribution
to unsecured creditors?
18. How many creditors do ill 1-49 Cl 1,000-5,000 Cl 25,001-50,000
you estimate that you El 50-99 El 5,001-10,000 iIl 50,001-100,000
°We? Cl 100~199 Cl 10,001-25,000 El ivloroinan 100,000
Cl 200-999
19. How much do you El so-$so,ooo Cl $1,000,001~$10 million Cl $500,000,001-$1 billion

estimate your assets to
be worth?

El $50,001-$100,000
C| $100,001-$500,000
El $500,001-$1 million

iii $10,000,001~$50 million
E] $50,000,001-$100 million
El $100,000,001-$500 million

El $1,000,000,001-$10 billion
Cl $10,000,000,001-$50 billion
Cl Moro than $50 billion

 

20. How much do you
estimate your liabilities
to be?

Part 7: Sign Beiow

For you

Cl $0-$50,000

ill $50,001-$100,000
ill $100,001-$500,000
Cl $500,001~$1 million

lZl $1,000,001-$10 million

Cl $10,000,001-$50 million
EJ $50,000,001-$100 million
iii $100,000,001-$500 million

Cl $500,000,001-$1 billion

iii $1,000,000,001-$10 billion
lIl $10,000,000,001-$50 billion
Cl More than $50 billion

l have examined this petition, and l declare under penalty of perjury that the information provided is true and

correct

lfl have chosen to file under Chapter 7, l am aware that l may proceed, if eligibie, under Chapter 7, 11,12, or 13
of title 11, United States Code. l understand the relief available under each chapter, and l choose to proceed

under Chapter 7.

lf no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out
this document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11, United States Code, specihed in this petition.

l understand making a false statement, concealing property or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000. or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

x/'?""`)/"Z_-/j 74\:££’4 X

Signature of debtor 1
Executed on 04/08/2019

 

Executed on

MM l DD /YYYY

Signature of Debtor 2

l\/|M/ DD /YYYY

 

Oft"icial Forln 101

Vo|untary Petition for individuals Filing for Bankruptcy

page 6

 

Case 6:19-bk-02326-KS.] Doc 1 Filed 04/09/19 Page 7 of 59

mawa lVlarvin Ciark Kelman Jr case number noon

Flrst Name Mlddie Name l_asl Name

 

 

 

l, the attorney for the debtor(s) named in this petition, declare that l have lnfonned the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. l also certify that i have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that l have no
if you are not represented knowledge after an inquiry that the information in the schedules filed With the petition is incorrect

by an attorney, you do not

For your attorney, if you are
represented by one

 

 

 

 

 

 

 

 

need to file this page. x
Date
Signature of Attorney for Debtor MM l DD /YYYY
Prlnted name
Firm name
Number Street
City State ZiP Code
Contact phone Emal| address
Bar number State

             

Ofticial Form 101 Voluntary Petitlon for individuals Fiiing for Bankruptcy page 7

 

Case 6:19-bk-02326-KS.] Doc 1 Filed 04/09/19 Page 8 of 59

 

 

 

Debtor1 lVlarvin Ciark Kelman Jr Case number (iiimown)

Flrst Name Middie Name Lasi Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy WithOUt an should understand that many people find it extremely difficult to represent
attorney themselves successfully Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney

if you are represented by _
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page_ technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. if that happehs, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay

You must list all your property and debts in the schedules that you are required to file With the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. if you do not list a debt, the debt may not be discharged. if you do not list
property or properly claim it as exempt, you may not be able to keep the property The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

|f you decide to file without an attorney the court expects you to follow the rules as if you had
hired an attorney The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Ruies of
Bankruptcy Procedure, and the local rules of the court in Which your case is filed. You must also
be familiar with any state exemption laws that apply

Are you aware that Hiing for bankruptcy is a serious action With long-term financial and legal
consequences?

m No
ga Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

n No
g Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
No

Cl Yes. Name of Person .
Attach Bankruptcy Petition Preparer's Notice, Dec/aration, and Signature (Officia| Form 119).

 

By signing here, l acknowledge that l understand the risks involved in filing without an attorney l
have read and understood this notice, and l am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if l d_o not properly handle the case,

 

X/W?»)/'?W /7 _ <Wm_*vwm X

 

 

 

 

 

Sigriature of D tor 1 S|ghature of Debtor 2
Date 04/08/201 9 gate
MM/DD /YYYY MM/ DD/YYYY t
Contact phone 870'340'1497 Contact phone i
Cel| phone Cel| phone
Emall address Chip-ke|man1970@9ma“‘Com Emall address

 

 

 

 

Ofticial Form 101 Voluntary Petition for individuals Fiiing for Bankruptcy page 8

Case 6:19-bk-02326-KS.] Doc 1 Filed 04/09/19 Page 9 of 59

 

Debtor1 lVlarvin Ciark Kelman Jr

 

Firsl Name Middle Name test Name

Debtor 2
(SpouSe. if lllii\g) Firsl Name l\llr.ldie Name l.ast Name

 

united Siaies eani<rupicy court for iiie; Micid|e Disirict of Florida

case number check if this is an
mimme amended ~riiirig

 

OWmUiFonn1OGSum

§uirnmairy of Your Assets and Liabili'ties and Certain Statistical information 12/15

 

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information Fiil out all of your schedules first; then complete the information on this form. ii you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Vour Assets

 

 

Your assets
Value of what you own

1. Scheo’u/e A/B: Property (Oft"icial Form 106A/B)

 

ta. Copy line 55, Tota| real estate, from Schedule A/B .......................................................................................................... 3 -MO_O_O-
1b. Copy line 62, Total personal property from Schedu/e A/B ............................................................................................... $ 18,850~00
10. Copy line 63, Totai of all property on Schedule A/B ......................................................................................................... $ 18’850'00

 

 

 

Summarize Your liabilities

 

 

Your liabilities
Amount you owe

2. Schedule D: Crediiors Who Have C/aims Secured by Property (Officiai Form 106D)

 

 

 

 

 

 

2a Copy the total you listed in Co|umn A, Amoi/nt of claim, at the bottom of the last page of Part 1 of Scheclule D ............ $ w
3. Schedu/e E/F: Crecl/`lors Who Hai/e Unsecured C/a/`ms (Ofncial Form 106E/F) 0 00
3a Copy the total claims from Part 1 (priority unsecured claims) from line 6e ot Schedule E/F ............................................ 33 _**4~`_
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line Gj of Scheo'ule E/F ....................................... + $ 34,639_46
Your total liabilities $ 34’101'46
Summarize Your income and Expenses
4. Schedule l.' Your income (Ofi‘icial Form 106|)

. . . $ 2143.00
Copy your combined monthly income from line 12 of Schedule / .......................................................................................... _-__---~
5. Schedu/e J.l Your Expenses (Ofnciai Form 106J) 964 00

Copy your monthly expenses from line 220 of Sc/)ecIu/e J .................................................................................................... $ 3 `

Ofticial Form 10GSum Summary of Your Assets and Liabilities and Certain Statisticai information page 1 of 2

Debior t

 

Case 6:19-bk-02326-KS.] Doc 1 Filed 04/09/19 Page 10 of 59

lVlarvin Ciark Kelman Jr

First i\laine Midd|e Name test Name

 

Answer "i'hiese Questions for Administrative and Statistioal Records

Case number (irkniii-./ii)

 

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules

g Yes

7. What kind of debt do you have?

Your debts are primarily consumer deiats. Consilmer debts are those “incurred by an individual primarily for a personal,
family or household purpose.” 11 U.S.C. § 101(8). Fili out lines B-Qg for statistical purposes 28 U.S`C, § 159.

Your debts are not primarily consumer debts You have nothing to report on this part of the form. Check this box and submit

8. Frorn the Statement of Your Current ll/ionthly Income: Copy your total current monthly income from Ofticial

this form to the court with your other schedules

Forrn122A~1 Line11;OR, Form 1228 Line 11; OR, Form 1220-1 Line14.

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

From Part 4 on $chedule E/F, copy the following:

Qa.

9b.

9c,

Qd.

9e.

Ql.

9g.

Domestic support obligations (Copy line 6a.)

`i'axes and certain other debts you owe the government (Copy line Bb.)

Claims for death or personal injury while you were intoxicated (Copy line 60.)

Student loans. (Copy line 6f.)

Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line Gg.)

Deth lo pension or profit~sharing plans, and other similar debts (Copy line Gh.)

Total. Add lines 9a through 9f.

 

$ 2931.00

 

 

 

Total claim

$ 25,076.46

“l“$

 

 

§ 25,076.46

 

 

Ofticial Form 1068um Summary of Your Assets and Liabilities and Certain Statistical information page 2 of 2

Case 6219-bl<-02326-KS.] DOC 1 Filed 04/09/19

 

Fill in this information to identify your case and this filing:

i\/iarvin Ciark Kelman Jr
Flrst Name Mlddie Name Lasl Name

Debtor 1

 

Debtor 2
(Spouse, if f|llng) FlrstName

 

hilddle Name Last Name
United States Bankruptcy Court for the: l\/liddle Disirict Of Florida

Case number

 

 

Ofticial Form 106A/B
Schedule A/B: Property

 

Page 11 of 59

El check if this is an
amended filing

12/15

 

in each category separately list and describe items. List an asset only once. if an asset fits in more than one category list the asset in the
category where you think it fits best. Be as complete and accurate as possible. if two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

m Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an interest in

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

m No. Go to Part 2.

n Yes. Where is the property?

What is the property? Check all that apply
n Single-family home

n Duplex or multi-unlt building
n Condominlum or cooperative
n Manufactured or mobile home
l;l Land

cl investment property

n Timeshare

El oiher

1.1.

 

Street address, if available, or other description

 

 

City State ZiP Code

 

Who has an interest in the property? Check one.

m Debtor 1 only
County m Deb(()l` 2 Oniy
n Debtor 1 and Debtor 2 only
m At least one of the debtors and another

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Clalms Secured by Propertyl

Current value of the Current value of the ;

entire property? portion you own?

$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

n Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

if you own or have more than one, list here:
What is the property? Check all that apply
a Singie-family horne
n Duplex or mu|tl~unit building
cl Condominlum or cooperative
m Manufactured or mobile home
l;l Land
n investment property
m Timeshare
|;l Other
Who has an interest in the property? Check one.
n Debtor1 only
County a Debtor 2 only
a Debtor 1 and Debtor 2 only
n At least one of the debtors and another

1.2.

 

Street address, |f availab|e, or other description

 

 

City State ZiP Code

 

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Clalms Secured by Property

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

n Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Ofticial Form 106A/B Schedule AlB: Property

page 1

 

Case 6:19-bl<-02326-KS.] DOC 1 Fiied 04/09/19 Page 12 of 59

Debtor1 l\/larvin Ciark Kelman Jr

 

First Name Mlddle Name

1,3.

Lasl Name

 

Street address. if available, or other description

 

 

City State ZiP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part1, including any entries for pages
you have attached for Part 1. Write that number here. ...................................................................................... ')

m Describe Vour Vehicles

What is the property? Check all that apply.
g Single-family home

n Duple)< or multi-unit building

m Condominlum or cooperative

n Manufactured or mobile home

Cl Land

n investment property

ij Timeshare

n Other

 

Who has an interest in the property? Check one.
a Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

Case number (lr)<nown)

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Creditors Who Have C/aims Secured by Prope/ty.

Current value of the Current value of the l

entire property?

$ $

portion you own?

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

n Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

 

$ 0.00

 

. Do you own, |ease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
§ you own that someone else drives. if you lease a vehicle, also report it on Schedu/e G.' Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

n No
w Yes
3.1. i\/lake: WV_|<
Modei: E§S_B_m
Year: _Z_Q:i§_____
20,973

Approximate mileage:

Other information:

 

 

 

 

if you own or have more than one, describe here:

3,2v Make: Jeep
Mode|: Wranger

Year: 2016
100,100

Approximate mileage:

Other information:

 

 

 

 

Ofliciai Form 106A/B

Who has an interest in the property? Check one.
n Debtor1 only

a Debtor 2 only

m Debtor 1 and Debtor 2 only

m At least one of the debtors and another

a Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
l:i Debtor1 only

E] Deblor 2 only

m Debtor 1 and Debtor 2 only

m At least one of the debtors and another

l:l Check if this is community property (see
instructions)

Scheduie A/B: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Cred/tors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ 14,000.00 $

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Creditors Who Have Cla/ms Secured by Property.

Current value of the Current value of the :

entire property? portion you own?

$ 20,000.00 $ 10,000.00

 

page 2

 

7,000.00 `

 

Case 6:19-bl<-02326-KS.] Doc 1 Fiied 04/09/19 Page 13 of 59

Debtor1 Marvin Ciark Kelman Jr

 

Who has an interest in the property? Check one.

Flrst Name Middle Name
3_3_ Make:
Model. n Debtor1 only
Y m Debtor 2 only
ear:

Approximate mileage:

Other information:

 

 

 

 

3_4_ Make:
l\/iodel:
Year:
Approximate mileage:

Other information:

 

 

 

 

m Debtor 1 and Debtor 2 only
l;l At least one of the debtors and another

Cl Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Cl Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

C] Check if this is community property (see
instructions)

Case number (rrknown)

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Credltors Who Have C/al'ms Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Cred/tors Who Have Claims Secured by Propeny.

Current value of the Current value of the
entire property? portion you own?

: 4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiies, motorcycle accessories

m No
n Ves

4,1, Make:
Model:
Year:

Other information:

 

 

 

 

if you own or have more than one, list here:

4,2, Make:
l\/lodei:
Year:

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here ........................................................................................................................ -)

Ofticial Form 106A/B

Who has an interest in the property? Check one.
m Debtor1 only

L_.] Debtor 2 only

El Debtor1 and oebtor 2 only

n At least one of the debtors and another

n Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
n Debtor 1 only

i;l Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

El Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Clal'ms Secured by Properly.

Current value of the Current value of the b
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Cred/tors Who Have Claims Secured by Property

Current value of the Current value of the
entire property? portion you own?

 

$ 17,000.00

 

 

 

page 3

 

 

 

Case 6:19-bl<-02326-KS.] Doc 1 Fiied 04/09/19 Page 14 of 59

Debtor1 i\/iarvln Ciark Kelman Jr

F|rst Name Middle Name Last Name

m Describe Your Personal and Household items

_ Do you own or have any legal or equitable interest in any of the following items?

Case number (ifknown)

 

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

6. Househoid goods and furnishings
Examples: l\/lajor appliances, furniture, linens, china, kitchenware

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

m No l …~W 7 ¢~-~~-~a~ ~~¢
m Yes. Describe ......... iK'tChenWare 1 $ 150.00 ~
7. Electronics
Examp/es: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
coilections; electronic devices including cell phones, cameras, media players, games
m No ,,,,,,,, s ,,,,_ ...........
m Yes_ Describe __________ lLaptop Computer, Printer, Ce|l Phone l $ 500_00
y B. Collectlbles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card coilections; other collections, memorabilia, coilectibies
m No , . v, -,,._ 1 _1.` m …… _ ._ .. ,_-W,,.'_.l._ ,W … 1_1 1_._,,\_4._,1.,,.-__,_.~ ,,_ _ W_V,N., ,,_,_ M...,__,- ~,-._
L_.i Yes. Describe .......... { , $
y 9. Equipment for sports and hobbies
Examp/es: Sporls, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf ciubs, skis', canoes
and kayaks; carpentry toois; musical instruments
m No __~_.,s_-._.r, _,.,M_
l:l Yes. Describe .......... i $
` 10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
m No .M _ `…1.,_
m Yes. Describe .......... | l 3
11.Ciothes
Examples: Everyday ciothes, furs, leather coats, designer wear, shoes, accessories
[;l No , _ o_..__,…_,…_,m,, … .....
m Yes. Describe .......... [C‘othes» Shoe$» ACCeSSOF'eS 1 $ 500.00
12.Jewe|ry
Exampies: Everyday jewelry, costume jewelry, engagement rings, wedding rings, helrloom jewelry, watches, gems,
goid, silver
NO ,._..,,1, , s_u,_, 1 1 _… .w_
n Yes. Describe .......... l z $
13. Non-farm animals
Examp/es.' Dogs, cats, birds, horses
m No mm …M
n Yes. Describe .......... l l $
` 14.Any other personal and household items you did not already iist, including any health aids you did not list
m No …___w__r
l;i Yes. Give specific $
information. ......................... M_
l 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached s 1150_00
for Part 3. Write that number here .................................................................................................................................................... 9
Ofticial Form 106A/B Schedule Ale Property page 4

 

 

Case 6:19-bk-02326-KS.] Doc 1 Fiied 04/09/19 Page 15 of 59

Debtor1 i\/|arvin Ciark Kelman Jr

Case number ii/known)

 

F|rst Name

Mlddle Name Lasl Name

m Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the foilowing? Current value of the

16.Cash

portion you own?

Do not deduct secured claims "

or exemptions

Examples: l\/loney you have in your wallet, in your home, in a safe deposit box\ and on hand when you file your petition

EiNo

m YES ................................................................................................................................................................ Cash: ____________________ $ 200.00

l 17. Deposits of money

Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions if you have multiple accounts with the same institution, list each.

m No
L__l Yes .....................

17.1. Checking account:
17.2. Checking account:
17,3. Savings account
17.4, Savings account

17.5. Certil”icates of deposit:

17.6. Other financial account:

17.7. Other financial account:

17.84 Other financial account:

17.9. Other financial account:

` 18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

m No
Cl Yes .................

institution or issuer name:

institution name:

 

 

 

 

 

 

 

 

66$69€£69$$€£€9

 

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

mNo

m Yes. Give specific
information about
them .........................

Ofticial Form 106A/B

Name of entity:

% of ownership:

0% % $

 

0%%

 

0%%

 

Schedule A/B: Property page 5

 

 

Case 6:19-bk-02326-KS.] Doc 1 Fiied 04/09/19 Page 16 of 59

Debmm Marvin Ciark Kelman Jr

Case number (irknuwni

 

Flrst Name Midcile Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negot/'able instruments are those you cannot transfer to someone by signing or delivering them.

mNo

i;i Yes. Give specinc issuer nam€!
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

them ....................... $
$
$
t 21. Retirement or pension accounts
Examples: interests in iRA, ERiSA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
m No
lI] Yes. usi each
account separately. Type of account institution name:
401(k) or similar plan: $
Pension plan: $
lRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
t 22.Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examp/es: Agreements with landlords, prepaid rent, public utilities (eiectric, gas, water), telecommunications
companies or others
m No
0 Yes .......................... institution name or individual:
Eieotric: $
Gas: $
Heating oil: $
Security deposit on rental unlt: 3
Prepaid rent: $
Teiephone: $
Water: $
Rented furniture: $
Other: $
' 23.Annulties (A contract for a periodic payment of money to you, either for life or for a number of years)
m No
m Yes .......................... issuer name and description:
$
$

 

Ofticial Form 106A/B

Schedule A/B'. property

page 6

 

Case 6:19-bi<-02326-KS.] Doc 1 Filed 04/09/19 Page 17 of 59

Debtor1 i\/iarvin Ciark Keiman Jr

Firsi Name Middie Name Last Name

Case number (irimnwn)

 

24.interests iri an education |RA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(i), 529A(b), and 529(b)(1).
m No
n Yes ....................................

institution name and description. Separateiy file the records of any interests.ii U.S.C. § 521(0):

 

 

 

25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

mNo

m Yes. Give specific

 

 

 

 

 

 

 

information about them....
g 26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: lnternet domain names, websites, proceeds from royalties and licensing agreements
m No 7 ,
Cl Yes. Give specific
information about them.... $
z 27. Licenses, franchises, and other general intangibles
Examples: Buiid|ng permits, exclusive |icenses, cooperative association hoidings, liquor licenses, professional licenses
m No
n Yes. Give specific
information about them.... $
Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions

28.Tax refunds owed to you

mNo

l;l Yes. Give specific information
about them, including whether
you already filed the returns State:
and the tax years. .......................

Federai:

Locai: $

 

‘ 29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenancel divorce settlement, property settlement

mNo

 

 

 

 

 

 

Cl Yes. Give specific information ..............
A|imony: $
Maintenance: $
Support: $
Divorce settiement: $
Property settlement $

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
m No … _____ w
n Yes. Give specific information ...............
$

 

Ofticial Form 106A/B Schedule A/B: Property page 7

 

Case 6:19-bi<-02326-KS.] Doc 1 Filed 04/09/19 Page 18 of 59

Debtor1 i\/iarvin Ciark Keiman Jr

Flrst Name Mlddie Name i.ast Name

Case number (irknown)

 

31. interests in insurance policies
Examples: i-lealth, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

mNo

n Yes. Name the insurance company

. _ _ Company name: Beneficiary: Surrender or refund value:
of each policy and list its value.

 

 

 

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trusi, expect proceeds from a life insurance poiicy, or are currently entitled to receive
property because someone has died.

NO ._..»_,,.., n_,. . L ,t.e,.,.c`.,~ …,,_N…..,,.
n Yes. Give specific information .............. l
$

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

l§ZlNo

El Yes. Describe each claim. ....................

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

m No MN m
m Yes. Describe each ciaim. .................... 1
$

 

 

 

t 35.Any financial assets you did not already list

[] No '" '"`
m Yes. Give specific information ............ TOOlS s 500.00

 

 

 

y 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached 700 00
for Part 4. Write that number here ................................................................................................................................................... ') $ '

 

 

m Describe Any Business-Re|ated Property You 0wn or Have an interest ln. List any real estate in Part 1. l

 

 

` 37. Do you own or have any legal or equitable interest in any business-related property?
l m No. Go to Part 64
n Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims t

or exemptions

38.Accounts receivable or commissions you already earned

n No
El Yes. Describe .......

 

 

39. Offlce equipment, furnishings, and supplies
Examples: Business-reiated computers, software, modems, printers, copiers, tax machines, rugs, telephones desks, chairs, electronic devices
n NO .._.,, `. ,e,,»,._.__..,_._._“ / ,_. ,._M, ._.t,t,,_.._ _, … .,,, . . . ,,,V ., ,....r .e_c .~,,»_,.,`.._W,_.,_c 1.…,..1_ c ,_ ,,` …/F,_ ..… _,, …t_…, _ , …,,,, , _..,.,-.t.,,`, c … ._
ij Yes. Describe ....... § l$

 

Ofticial Form iOSA/B Schedule A/B: Property page 8

 

Case 6:19-bi<-02326-KS.] Doc 1 Filed 04/09/19 Page 19 of 59

Debtor1 Mai'Vll'l Ciark Kelman Jl' Case number (irknown)

 

 

Flrst Name Middle Name Lesl Name

' 40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

n No ~», ~»~ -»r» »,.,M,... N, ,,., .',. ..,_. _,,,,.,_, ..,~.~
a Yes. Describe .......

 

 

41 . inventory
n NO ,,,,,,,,,,, ,," m _

 

m Yes. Describe .......

 

» 42.interests in partnerships orjoint ventures

DNo

l:l Yes. Describe ....... Name cf entity % of ownership:

%
%
%

 

43.Customer lists, mailing lists, or other compilations
m No
L_.l Yes. Do your iists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
n No
n Yes. Describe ........

 

 

44.Any business-related property you did not already list
m No

n Yes. Give specific
information .........

 

 

 

 

 

 

y 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
for Part 5. Write that number here .................................................................................................................................................... ')

€B$€B€BQW

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an interest ln.

if you own or have an interest in farmiand, list it in Part 1.

 

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
51 No. Go to Part 7.
l;l Yes. Go to line 47.

47. Farm animals
Examples: Livestock, poultry, farm*ralsed fish

UNO

Current value of the
portion you own?

Do not deduct secured claims 1

or exemptions

 

n Yes .................... …… t-,-, ,,,,~_,… …1 …..… …

 

 

Ofticial Form 106A/B Schedule AlB: Property

page 9

 

 

Case 6:19-bi<-02326-KS.] Doc 1 Filed 04/09/19 Page 20 of 59

lVlarvin Ciark Kelman Jr

Middle Name

Debtor 1

 

Flrst Name Lest Name

48. Crops-either growing or harvested

cl No ,. .,

 

Case number iirimawn)

 

m Yes. Give specific
information .............

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

l;i No
Cl Yes .......................... " '

 

   

 

50`Farm and fishing supplies, chemicals, and feed

l;\No

 

l;i Yes .......................... ' “`W

51.Any farm- and commercial fishing-related property you did not already list
m No

n Yes. Give specific
information ............

 

 

52, Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
for Part 6. Write that number here .................................................................................................................................................... 9

 

 

 

 

Describe Aii Property You own or Have an interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

 

ii No

n Yes. Give specific
information .............

54.Add the dollar value of all of your entries from Part 7. Write that number here ................................................................. 9

List the Totais of Each Part of this Form

 

 

 

 

 

§ 55. Part 1: Total real estate, line 2 .............................................................................................................................................................. 9 $ 0'00
: 56.Part 2: Total vehicles, line 5 $ 17'000'00
57.Part 3: Total personal and household items, line 15 $ 1150'00
l 58. Part 4: Total financial assets, line 36 $ 700'00
59. Part 5: Total business-related property, line 45 $ 0'00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0'00
' 61.Part 7: Total other property not listed, line 54 + $ O‘OO
62.Total personal property. Add lines 56 through 61. .................... $ 18’850‘00 Copy personal property total 9 + $ 18»850-00
z 63.Totai of all property on Schedule AlB. Add line 55 + line 62 .......................................................................................... $ 18‘850'00

Ofticial Form 106A/B

Schedule A/B: Property

 

 

 

 

page 10

 

 

 

Case 6:19-bk-02326-KS.] Doc 1 Filed 04/09/19 Page 21 of 59

Fili in this information to identify your case:

Debtor1 l\/iarvin Ciark Kelman Jr
Flrst Name Mlddle Name Last Name

 

Debtor 2
(Spouse, if iii|ng) First Name Middie Name LastNama

 

United States Bankruptcy Court for the:l\/llddle DiSfl’iCt Of FlOrida

case number Ei check ifthis is an
(irknown) amended filing

 

 

 

Ofticial Form 1060
Schedule C: The property You Ciaim as Exempt iii/19

Be as complete and accurate as possible. if two married people are filing logether, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B.' Property (Official Form 106A/B) as your source, list the property that you claim as exempt. if more
space is needed, Hli out and attach to this page as many copies of Part 2: Additlonal Page as necessary On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternativeiy, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory ilmit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

m identify the Froperty You Ciaim as Exempt

 

1. Which set of exemptions are you claiming? Check one on/y, even if your spouse is filing with you.

M You are claiming state and federal nonbankruptcy exemptionsl 11 U.S.C. § 522(b)(3)
n Ycu are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Speciflc laws that allow exemption

 

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check on/y one box for each exemptionl
Schedule A/B
` 222.25 4
dB;iSe;rip“On_ Kitchenware 3150.00 m $ 150.00 l )
Line from Cl 100% of fair market value, up to
Schedule A/B_- 6 any applicable statutory limit
§;':;ripuon, Eiectronics $500.00 m $ 500.00 1222'25(4)
. l n 100% of fair market value up to
L f 1 ,
S|:i?e(ri(i)/T; A/B; any applicable statutory limit
§;‘:;npnon_ clothing $500.0 m $ 500.00 222'25(4)
- Cl 100% of fair market value, up to
Line from
Schedule A/B: 11 any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

MNo

l;i Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case'?

m No
Cl Yes

Ofticial Form 106C Schedule C: The Property You Ciaim as Exempt page 1 of2_

 

Debtor 1

Case 6:19-bk-O2326-KS.] Doc 1 Filed 04/09/19 Page 22 of 59

lVlarvin Ciark Kelman Jr

 

F|rst Name

m Additional Page

Brief description of the property and line
on Schedule A/B that lists this property

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedu/e A/B:

Brief
description:

Line from

Schedule A/B.'

Brief
description:

Line from

Schedule A/B.'

Brief
description:

Line from

Schedule A/B.'

Brief
description:

Line from

Schedule A/B.’

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B.'

Brief
description:

Line from

Schedule A/B.'

Brief
description:

Line from

Schedule A/B.'

Brief
description:

Line from

Schedule A/B.'

Brief
description:

Line from

Schedule A/B.'

Ofticial Form 106C

Mlddla Name

Lest Name

Current value of the
portion you own

Copy the value from

Case number (/rknown)

Amount of the exemption you claim

Check only one box for each exemption

 

m 100% of fair market value, up to
any applicable statutory limit

 

l._.l 100% of fair market value, up to
any applicable statutory limit

 

Cl 100% of fair market value, up to
any applicable statutory limit

 

n 100% of fair market value, up to

 

 

l;l 100% of fair market value, up to

 

 

n 100% of fair market value, up to

 

m 100% of fair market value, up to

 

Cl 100% of fair market value, up to

 

l:l 100% of fair market value, up to

 

El 100% of fair market value, up to

 

l;l 100% of fair market value, up to

Schedule A/B

Cash $ 200.00 ij $

16

Tools $ 500.00 $ 500.00

35
$ Cl ss
$ iii s

"’*_ any applicable statutory limit
$ EJ $

______ any applicable statutory limit
$ E.l $

__-_- any applicable statutory limit
$ U $

"*_ any applicable statutory limit
$ Cl $

___ any applicable statutory limit
$ Cl $

___ any applicable statutory limit
$ Cl $

"““* any applicable statutory limit
$ El $

____ any applicable statutory limit
$ Cl $

 

l;l 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Ciaim as Exempt

Specific laws that allow exemption

222.11

 

222.25(4)

 

 

 

 

 

 

 

 

 

 

 

page _2__ Of .2._

 

Case 6:19-bk-O2326-KS.] Doc 1 Filed 04/09/19 Page 23 of 59

 

Debtor1 lVlarvin Ciark Kelman Jr

 

Flrst Name Midd|a Name Lasl Name

Debtor 2
(Spouse, ii filing) FireiNama rtliddie Name LastName

 

United States Bankruptcy Court for lhe: l\/ll€ldl@ DlSll'lCi Gf FlOrlda

Case number , _ ,
iiri<nowm § Check if this is an

 

 

amended filing

Ofticial l:orm 1051:)

 

       

Schedue @redltors tro leisure Ea§rris §ecuree§ by Property 12/15

Be as complete and accurate as possible. lt two married people are filing together, both are equally responsible for supplying correct
informationl lt' more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this torm. On the top of any
additional pages, Write your name and case number (if known).

 

. Do any creditors have claims secured by your property?
ig No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.
Yes. Fil| in all of the information belowi

List fill Secured Ciaims

 

 

Column A Co/umn B Column C
2. List all secured claims. if a creditor has more than one secured claim, list the creditor separately Amount of c'aim Va|ue of conatel,ai Unsecured

for each claim. if more than one creditor has a particular claim, list the other creditors in Part 2. DO not deduct the that gupportg this portion

 

 

 

 

 

 

 

 

 

 

 

 

AS much as possible, list the claims in alphabetical order according to the creditor's name. Vaiue cf Co;iaterar claim |f any
Chry$|@r Capifgi Describe the property that secures the claim: $ 34‘000’00 $ 20‘000’00 $ 14’000'00
C'ed“°'S Name l2016 deep Wrang|er
Number Street v
i:)O BOX 9612"75 As of the date you file, the claim is: Check all that apply.
Contingent
l:Ol'i[ WOl`ili TX 76161 m Uniiquida(ed
Ciiy State ZiP COCle Disputed
Who OW€&`> tim debf? Check On€. Nature of lien. Check all that applyi
L:l D€biol' l Oniy g An agreement you made (such as mortgage or secured
Debtor 2 only car loan)
L:,] Debtor1 and Debio,- 2 Oniy l;.l Statutory lien (such as tax llen, mechanics llen)
g At least one of the debtors and another m \lUde@nl lien imm 3 lawsuit
m Other (iric|uding a right to oliset)
l;] Check lt this claim relates to a
community debt
Date debt was incurred 11/19/2015 Last4 digits of account number____ ____ w y y
l-Hl l-iarl@y David$gn Cr@dit Corp Describe the property that secures the claim: $ 15’462'00 $ M'OOO‘OO $ 1462'00
C““’"°'SNH“‘€ §2013 Hariey oavidson rst §
3 l
Number S\reei , , ,, ,, ,, ,, ,. t
Dept. 15129 As of the date you file, the claim is: Check all that apply.
_ m Conlingent
Palentine lL 60055 Un“quidared
city State ZiP Code m Disputed
Who 9W93 the debf? Check One~ Nature of lien, Check all that apply.
l;l Debtor1 0an § An agreement you made (such as mortgage or secured
ig Debtor 2 only car loan)
l;] Deblor 1 and Debror 2 Oniy Slalutory lien (such as tax lien, mechanic’s lien)
ig At least one of the debtors and another JUde€nl lien from 3 laWSUll
l;§ Other (includlng a right to oifset)

l;] Check if this claim relates to a
community debt

Date debt was incurred 08/15/2018 Last 4 digits of account number_£ __l_ 2 l

Add the dollar value of your entries in Column A on this page. Write that number here: li_______i§l_t‘i_@?_gol

Ofticial Form 1060 Schedule D: Creditors Who Have Ciaims Secured by Property page 1 ofl__

 

Case 6:19-bl<-O2326-KS.] Doc 1 Filed 04/09/19 Page 24 of 59

Debtor1 l\/iarvtn Ciark Kelman Jr

First Name l‘tlidd|e Name Last Name

 

Debtor 2

 

(Spouse, it filing) Ftrst name untrue Name test Name

United States Bankruptcy Court for the: l\/liddle Distrlct of FlOrida

C b . Q check ifthis is an
ti?::@tnv:)m e` amended filing

 

 

 

Ofticial l:orrn tO@E/F~"
Sciteduie E/F Crectiters he Haye Unsecured @Eaims 12/15

Be as complete and accurate as possible. Use Partt for creditors with PR|GRITY claims and Part 2 for creditors with NQNPR|C)R|TY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Cltficial Form tO6A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Otficial Form ’lOSG). Do not include any
creditors with partially secured claims that are listed in Schedule D.' Creditors Who Have Ciaims Secured by Property. lt more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation F’age to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

 

List All of Your PRIOR|TY Unsecured Claims

 

 

1. Do any creditors have priority unsecured claims against you?
@ No. Go to Part 2.
m Yes.

2. List all of your priority unsecured claims. |f a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim |lsted, identify what type or claim it is. ii a claim has both priority and nonpriority amounts, list that claim here and show both priority and

nonpriority amounts As much as possible, list the claims in alphabetical order according to the creditor‘s name lf you have more than two priority
unsecured claims, nil out the Continuation Page of Part tr li more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

Total claim Priority Nonpriority
amount amount
2.1
Last4 digits of account number __ __ __ __ $ $ 3
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply
city state th code m C°'“mgem
§ unliquidated
' 0
Who incurred the debt. Check one. m Disputed
|.;.l Debtor1 only
l;l Debtor 2 only Type of PR|OR|TY unsecured claim:
[;‘] Debtor1 and Debtor 2 On|y m Domestic support obligations
[.:,] Al least one of the debtors and another _ .
i;l Taxes and certain other debts you owe the government
m Check 'f mm c|a'm 'S for a commumty debt m Claims for death or personal injury while you were
ls the claim subject to offset? mt°X'Caled
NO Other. Speciiy
Yes
|2'2 l Last4 digits of account number __ ” __ ___ $ $ 3

 

 

Prion`ly Credilor's Name
When was the debt incurred?

 

 

 

Number Street

A's of the date you tile, the claim is: Check all that apply

Contingent
City State ZiP Code m Unliouidated l
Who incurred the debt? Check one. g Dispu‘ed

 

m Debtor1 only
l;.] Debtor 2 only
m Debior t and ljebtor 2 only

Type of PR|OR|TY unsecured clalm:
ill Domestic support obligations

 

d t ` l d,bt l ‘ 3 t
m /\t least one of the debtors and another § TQXBS an Cer am 0 her 9 8 you OWB he govemm{ n
~ Clultnt“ for death or :iersonnl in tir while ou Wot'e
LJ Check lt this claim le for a community debt imoxh;md l l y y
la the claim subject to ot'ieet? l;.l t)llier. Snecily
ill No
Yes

Ofticial Form tOGE/F Schedule E/F: Creditors Who Have Unsecured Clairns page t of?__

Case 6:19-bl<-02326-KS.] Doc 1 Filed 04/09/19 Page 25 of 59

Debtor1 lVlarvin Ciark Kelman Jr

 

Fiisl Name l,iidd|e Name Lasl Name

 

Liat‘ Aii of Your NONPR¥QRWY Unse»cured Ciairrie

Case number lt/known)

 

3. Do any creditors have nonpriority unsecured claims against you?

i:l Noi You have nothing to report in this part. Submit this form to the court With your other schedules

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor Who holds each claim. lf a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim |isted, identify What type ot claim it is. 130 not list claims already
included in Part 1. lf more than one creditor holds a particular claim` list the other creditors in Part 3.lf you have more than three nonpriority unsecured

claims ii|| out the Continuation Page of Part 2,

l\/lotolease

 

 

Nonpriority Creditor`s Name

10866 \/\/ilShire Blvd Ste 565

 

 

Number Street
L.oe Angeles CA 90024
City State Z|P Code

Who incurred the debt? Check one.

Debtor1 only

;] Debtor 2 only

Debtor 1 and Debtor 2 only

At least one of the debtors and another

m Check if this claim is for a community debt

ls the claim subject to offset?

m No
m Yes

US Dept of Education

 

Nonpriority Crcditor's Name

400 l\/laryland Ave SVV

 

 

Number Street
\/Vashington DC 20202
City State ZlP Code

Who incurred the debt’? Check one.

M Debtor1 only

a Debtor 2 only

ill Debtor1 and center 2 only

[;.l At least one of the debtors and another

Check if this claim is for a community debt

ls the claim subject to offset'?

m No
i;l Yes

:‘*' l
w

Victoria Gardens Apartments

 

Nonpriorily Creditor`s Name

1394 Dunlavvton Ave

 

 

Number Street
Pon Orange FL 32127
City State ZiP Code

Who incurred the debt? Check one.

@ Debtor1 only

Debtor 2 only

g Debtor1 and Debtor2 only

m At least one of the debtors and another

ig Check if this claim is for a community debt

ls the claim subject to offset?
g No
Yes

folcial Form iOGE/F

Schedule E/F: C.reditors Who Have Unsecured Clalms

 

 

Total claim
- - 8 7 8 0
Laet 4 digits of account number__ ___ ___ ___ 3 553.00
When Was the debt incurred? 08/2017
As of the date you file, the claim is: Check all that app|y.
m Contingent
l;l unliquidated
m Disputed
Type of NONPRlORlTY unsecured claim:
Student loans
m Obllgations arising out of a separation agreement or divorce
that you did not report as priority claims
i;l Deth to pension or profit-sharing plans, and other similar debts
ij Other Speci;y l\/lotorcycle l_ easeOt
Last 4 digits of account number __Q_ __9_ l m_g_ $ 25'073'46
When Was the debt incurred?
As of the date you file, the claim is: Check all that app|y.
m Contingent
g Un|iquidated
[;] Disputed
Type of NONPR\ORITY unsecured claim:
ij Student loans
[;] Ol;)ligations arising out of a separation agreement or divorce
that you did not report as priority claims
L;l Deth to pension or profit~sharing plans, and other similar debts
[;.] Other. Specify
Last 4 digits of account number “__ ___ __ __ § 2355_00

When was the debt incurred? 08/2016

As of the date you file, the claim is: Check all that apply

i;l Contingent
m Un|iquidated
L:l Disputed

Type of NONPR|OR|TY unsecured claim:

E.l Student loans

Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

m Deth to pension or protit~sharing plans, and other similar debts

§ other specify Apanment L.ease

 

paeezm Oi@m.

 

Case 6:19-bl<-O2326-KS.] Doc 1 Filed 04/09/19 Page 26 of 59

Debtor1 lVlarvin Ciark Kelman Jr

 

l~`rlsl Name Middle Name test Name

 

Case number tdi/m<.»,~n)

Your N®EQPR|ORITY Unaecured Ciaims ~ Contim!ation image

 

Atter listing any entries on this page, number them beginning With 4.4, followed by 4.5, and so forth. Total claim

4.4
Progressive

 

Nonpriorily Credilor`s Name

11029 5 700 E Ste 100

 

 

Number Street
Draper UT 84020
City State ZiP Code

Who incurred the debt? Check one.

M Debtor1 only

g Debtor 2 only

Debtor1 and De|)tor 2 only

L;j At least one ol the debtors and another

i;.l Check ii this claim is for a community debt

ls the claim subject to offset'?

M No
m Yes

 

Florida Povver and Light

 

Nonpriority Cl'editor`s Name

General l\/lail Facility

 

 

Number Street
l\/liarnt FL 331 88
City State Z|P Code

Who incurred the debt? Check one.

Debtor1 only

Debtor 2 only

m Debtor l and Debtor 2 only

i;l At least one of the debtors and another

i;\ Check if this claim is for a community debt

ls the claim subject to offset?

w No
m Yes

a

Genesis FS Card Services

 

Nonpriority Creditur‘s Name

 

 

PO Bo)< 4477

Number Street

Beaverton OR 97076
City State ZlP Code

Who incurred the debt? Check one.

m Debtor1 only

m Debtor 2 only

i:.,i Debtor1 and Debtor 2 only

g At least one of the debtors and another

Q Check if this claim is for a community debt

ls the claim subject to offset?

g No
m Yes

thcial Form iOGE/F

Last4 digits of account number 1 L 5_ ‘2_~ S 3101_()()
When was the debt incurred?

As of the date you tile, the claim is: Check all that apply

l;l Contingent
L.:.l unliquidated
Q Disputed

Type of NONPR|OR\TY unsecured claim:

g Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

i;] Deth to pension or protit»sharing plans, and other similar debts

ig Other` Spec@fy Furniture Purchase

 

Last 4 digits of account number l_ _§w ”Q_* _8* 3 49.00
When was the debt incurred'? 08/2016

As of the date you tile, the claim is: Check all that apply

ij Contingent
m Un|iquideted
m Disputed

Type of NONPR|ORlTY unsecured claim:

L;l Student loans

g Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q Deth to pension or proflt-sharing plans, and other similar debts

§ Otherr Specify Umiti@$

 

3 760.00
Last 4 digits of account number wg_ l l _9_ “_“_““

Wllen was the debt incurred? 4/2017

As of the date you tile, the claim is: Check all that apply

L:l Contingent
Unliquidated
g Disputed

Type of NONPR\OR\TY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Deth to pension or proht~sharing plans, and other similar debts
Other Sp@Crfy Credit Card

§D Di;i

 

Schedule Ele Creditors Who Have Unsecured C|aims page?’_ on__

Case 6:19-bl<-O2326-KS.] Doc 1 Filed 04/09/19 Page 27 of 59

Debm,.1 lVlarvin Clarl< Kelman Jr

 

Fiisl Name l.liddls Name Lasl Name

 

Case number widow/il

Your NGNPR|QRWY Unsecured Clairns - Continuation Page

 

Atter listing any entries on this page, number them beginning With 4.4, followed by 4.5, and so torth. Total claim

4.7
~ Suntrust Bank lnc

 

Nonpriority Creditor`S Name

303 F’eachtree Street NE

 

 

Number Street
Atlanta GA 303()8
City State ZiP Code

Who incurred the debt'? Check one

m Debtor1 only

Deblor 2 only

m Debtor1 and Debtor 2 only

i;l At least one of the debtors and another

l:.] Check if this claim is for a community debt

ls the claim subject to oftset’?

m No
Yes

Bright House Networl<s

 

Nonpriority Creditor`s Name

PO Bo)< 790450

 

 

Number Streel
Saint Louis l\/lO 63179
Cily State ZiP Code

Who incurred the debl? Check one.

§§ Debtor1 only

l;l Debtcr 2 only

g Debtor t and Deblor 2 only

m At least one of the debtors and another

i;l Check if this claim is for a community debt

ls the claim subject to otfset?

M No
Yes

a

Bright House Networl<s

 

Nonpriorlly Creditor's Name

 

 

PO Bo)< 4477

Number Street

Beaverton GR 97076
Cily State Z|P Code

Who incurred the debt? Check one.

Debtor1 only

g Debtor 2 only

m Debtor 1 and Debtor 2 only

m At least one oi the debtors and another

i;] Check if this claim is for a community debt

ls the claim subject to otiset?

g No
i:,] Yes

Ofticial Form iOGE/F

Schedule E/F: Creditors Who Have Unsecured Ciaims

Last 4 digits ot account number l _6_ _2_ l 3 204_()0

When was the debt incurred? 06/2018

As of the date you tile, the claim ls: Check all that apply.

i;l Contingenl
l:,l unliquidated
ll Disputed

Type of NONPR|OR\TY unsecured claim;

[;.i Student loans

g Ob|igations arising out ct a separation agreement or divorce that
you did not report as priority claims

Debls to pension or profit-sharing plans, and other similar debts

ig Other. Specify Bank Account trees

 

Last 4 digits of account number 7_ l _1__ "_2_~ 3 322.00
When was the debt incurred? 02/2019

As of the date you tile, the claim is: Check all that apply.

i:l Contingent
ill unliquidated
m Disputed

Type of NONPR|OR|TY unsecured claim:

Student loans

Ob|igalions arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit'shan‘ng plans, and other similar debts
Other, Specify Cable/ lnternet

§§ §§

 

$ 85.00
Last 4 digits of account number _Om l _O_ 1 m

When was the debt incurred? 3/2016

As of the date you tile, the claim is: Check all that apply

Q Contingent
Unliquidated
L:] Disputed

Type of NONPR|OR|TY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Deth to pension or proflt»sharing plans, and other similar debts

§D BD

 

pas@‘]'_u Ot?_.

Case 6:19-bl<-O2326-KS.] Doc 1 Filed 04/09/19 Page 28 of 59

Debtor1 Marvin Ciark Kelman dr

 

Fiist Name Middle Name Lasl Name

 

Case number iiir./i\»,»/m)

Your NQNPMOR!`TY Uneecured Ciaims - Continuation Page

 

Aiter listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

Haliia)< l\/ledtcal Cenler

 

Nonpriorily Creditor's Name

l:’O BOX 732894

 

 

Number Street
Dallas TX 75373
City State Z|P Code

Who incurred the delat'? Check one.

m Debtor1 only

l;] Debtor 2 only

m Debtor1 and Debtor 2 only

l;] At least one of the debtors and another

m Check ii this claim is for a community debt

ls the claim subject to offset?

M No
m Yes

r‘>
_A

Radiology imaging Assoc

 

Nonprion'ty Ci'edilor’s Name

835 SE Osceola St

 

 

Number Street
Stuert Fl_ 34994
City State ZiP Code

Who incurred the debt? Check one.

Debtor1 only

l;] Debtor 2 only

l;] Debtor1 and Debior 2 only

m At least one of the debtors and another

l;l Checl< if this claim is for a community debt

ls the claim subject to offset'?

ga No
l;] Yes

Halifax Physician Ser\/ices

 

Nonprioiity Credilor's Name

PO BOX 732905

 

 

Number Street
Dal las TX 7 5373
City State ZiP Code

Who incurred the debt? Check one.

w Debtor1 only

g Debtor 2 only

m Debtor 1 and Debtor 2 only

L:] At least one of the debtors and another

Er] Check if this claim is for a community debt

ls the claim subject to offset?

g No
l:,; Yes

Ofncial Form lOGE/F

 

 

Last 4 digits of account number _Q_ _S“_)_ __7_ l 3 349_0()
When was the debt incurred? 053/2016
As of the date you tile, the claim is: Check all that apply.
l;i Contingent
L;i unliquidated
Disputed
Type of NONPRlCJRlTY unsecured claim:
l..:.l Student loans
Ob|tgations arising out of a generation agreement or divorce that
you did not report as priority claims
L:] Deth to pension or protit»sharing plans, and other similar debts
g Other, Specify Medlcal
Last 4 digits of account number l 1 i l 3 2500
When was the debt incurred’? 09/204 6
As of the date you file, the claim is: Check all that apply.
l;] Contingent
LJ unliquidated
l;l Disputed
Type of NONPRlORlTY unsecured claim:
l;l Student loans
g Obligaiions arising out of a separation agreement or divorce that
you did not report as priority claims
Deth to pension or profit~.,han`ng plans, and other similar debts
g Other. Specity Medlca|
5 30.00

Last 4 digits of account number _7_ _0_ _ilw _l_
When was the debt incurred? 09/2016

As of the date you tile, the claim is: Check all that apply

l;J Contingent
unliquidated
L:l Disputed

Type ol NONF’P\|ORlTY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debls to pension or prolit»sharing plans, and other similar debts
Other. Specify M€dlca|

SE EE

 

Schedule E/F: Credit:ors Who Have Unsecured Ciaims page5_ of?_*

Case 6:19-bi<-O2326-KS.] Doc 1 Filed 04/09/19 Page 29 of 59

Debtor1 Niar\/in Ciark Kelman tir

 

l~`llst l‘larne ll€idd|e Name Lasl blame

 

Case number ilriiiidwn)

 

Your N@NPR!OWTY Unsecured §§iaims - Corttinuation Page

 

Atter listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so iorth. Total claim

4.11
Amscot Finarlcial

 

Nonpriorily Credilor`e Name

F’O Bo)< 2513`7

 

 

Number Street
Tampa Fl. 33622
City State ZiP Code

Who incurred the debt’? Check one.

@ Debtor 'l only

Debior 2 only

Debtor1 and Del)ior 2 only

m At least one of the debtors and another

L.:] Check if this claim is for a community debt

ls the claim subject to offset?

g No
Yes

 

Acima Credit LLC

 

Nonpriority Cl‘edilor`s Name

9815 South l\/lonroe 4th l`-'loor

 

 

Number Street
Sandy UT 84070
City State Z|P Code

Who incurred the debt? Check one.

M Debtor1 only

ill oebidr 2 only

m Debtor1 and Debtor 2 only

m At least one of the debtors and another

L:.] Check if this claim is for a community debt

is the claim subject to offset?

ga No
l;i Yes

City V\/ater and L.ight Jorlesboro Ar

 

Norlpriorily Creditor's Name

400 East l\/lonroe Ave

 

 

Number Street
Jonesboro AR 72401
City State ZiP Code

Who incurred the debt? Check one.

@ Debtor1 only

l:.\ Debtor 2 only

l;] oebidri and Debidr 2 only

l;.l Ai least one of the debtors and another

Check it this claim is for a community debt

is the claim subject to offset?

g No
g Yes

Ofticial Form iOGE/F

 

 

Last 4 digits ot account number _0_ 1 l l $ 5()[`)_()0
When was the debt incurred? 2017
As of the date you tile, the claim is: Check ali that apply
[;i Contingent
El unliquidated
L:] Disputed
Type of NONPR|OR|TY unsecured clailn:
Sludent loans
Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
m Deth lo pension or protil~shan'ng plans and other similar debts
g Other. Speciiy Payday ‘-Oan
Last 4 digits of account number 1 l i _;§_ 3 430.00
When was the debt incurred? 05/2018
As of the date you file, the claim ls: Check all that apply
m Contingent
ill unliquidated
Q Disputed
Type of NONPR|ORlTY unsecured ciaim:
L:,] Student loans
Obligaiions arising out ofa separation agreement or divorce that
you did not report as priority claims
i;i Deth to pension or proflt»sharing pians, and other similar debts
g Other. Specify Credlt
3 300.00

Last 4 digits of account number m

When was the debt incurred? 08/2015

As of the date you tile, the claim is: Check all that apply

L:! Contingent
l;l unliquidale
L;,] Disputed

Type of NONPR|OR|TY unsecured claim:

Student loans

Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

Deth to pension or profit-sharing pians, and other similar debts
Other. Specil‘y Utl|ltl@$

ElD ED

 

Schedule E/F: Creditol's Who i~lave Unsecured Ciaims pageG“~ of?“

Case 6:19-bl<-O2326-KS.] Doc 1 Filed 04/09/19 Page 30 of 59

Debto,, lVlarvin Ciark Kelman Jr

 

Firsl Name tl'liddle Name Last Name

 

Case number ll/l<nnwnl

Your N@NPWORWY Unsecured Ciaims - Continuation Page-

 

After listing any entries on this page, number them beginning With 4.4, followed by 4.5, and so iorth. Total claim

 

 

 

 

 

Nonpriority Crediior`s Name

 

Number Street

 

City State Z|P Code

Who incurred the debt? Check one.

Debtor1 only

g Debtor 2 only

g Debtor1 and Debtor 2 only

g At least one of the debtors and another

m Check if this claim is for a community debt

ls the claim subject to offset?

L:l No
l;] Yes

 

Nonpriority Creditor`s Name

 

Number Street

 

City State Z|P Code

Who incurred the debt? Check one.

g Debtor1 only

m Deblor 2 only

ill center 1 and center 2 only

At least one of the debtors and another

l;] Check if this claim is for a community debt

ls the claim subject to olfset?

m No
[.:l Yes

 

Nonpn`ority Credilor`s Name

 

Number Street

 

City State ZiP Code

Who incurred the debt? Check one.

Debtor1 only

m Debtor 2 only

l:.l Debtor1 and Deblor 2 only

l;\ At least one of the debtors and another

Check if this claim is for a community debt

ls the claim subject to offset?

No
g Yes

Othcia| Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number ___ ___

 

 

W "'" 3
When was the debt incurred?
As of the date you file, the claim is: Check all that apply.
m Contingent
Q unliquidated
Disputed
Type ot NONF’R|C)R|TY unsecured claim:
l;,! Student loans
L;] Oi)ligations arising cut ot a separation agreement or divorce that

you did not report as priority claims
t:,l Debls to pension or profit~sharing plahs, and other similar debts
l;] Other. Speciiy
Last 4 digits of account number ___ w __ _ $
When Was the debt incurred'?
As of the date you file, the claim is: Check all that apply.
l;l Ccntingent
l;l unliquidated
l;] Disputed
Type of NONPR|OR|TY unsecured claimt
g Studenl loans
l;] Ob|igatiorls arising out of a separation agreement or divorce that
you did not report as priority claims
l;l Deth to pension or pruitt-sharing plans, and other similar debts
U Gther. Spectiy
3

Last 4 digits of account number ___ ___
When was the debt incurred?

As of the date you tile, the claim is: Check all that apply

l;l Contingenl
§ Unliquidaled
m Disputed

Type of NONF‘R|DR\TY unsecured claim:

Student loans

Obligations arising out ot a separation agreement or divorce that
you did not report as priority claims

Deth to pension or proht~shan`ng plans, and other similar debts
Other, Specil'y

DE DD

page7_ Of 9_

Case 6:19-bl<-02326-KS.] DOC 1 Filed 04/09/19 Page 31 of 59

i\/ier\/in Clerl< Kelman Jr

must Name |.‘.iddla Name

Debtor 1

Case number (in<no-,»m)

 

 

test Name

Liet ®there to 3e1 Notitied About et ijet:rit “i“hat You iltreedy Lieted

 

 

5. Use this page only ii you have others to be notified about your bankruptcy, for a debt that you already listed in Parte 1 or 2. For
e)<ernplel if a collection agency ie trying to collect from you for a debt you owe to someone eiee, list the original creditor in Parts 'l or
2, then list the collection agency here. Similar|y, if you have more than one creditor for any ot the debte that you listed in Parts 'i or 2, list the
additional creditors here. lt you do not have additional persons to be notified for any deth in Parte'i or 2, do not fill out or eubmit title page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On which entry in Parti or Part 2 did you list the original creditor?

 

Name
Line of (Check one): Part it Creditors With Priority Unsecured Claims
Number Street i;l Part 2: Credltors With Nonpriority Unsecured Ciaims
Last ii digits of account nurribei'_ _ _
Cily State ZiP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Part 1: Crediiors with Priority Unsecured Claims
Number S"€e‘ L;] Part 2: Creditors with Nonpriority Unsecured
Ciaims
Last 4 digits of account number _ _ _
Cily State Z|P Code
On which entry in Part’i or Part 2 did you list the original creditor'?
Name
Line of (Check one): U Part 'l: Creditors with Prioriiy Unseoured C|aims
Number 5‘“"€‘ l;i Part 2: Creditors with Nonpriority Unseour@d
Claims
Last 4 digits of account number _ _ _
city stale zlP Code
On which entry in Part'i or Part 2 did you list the original creditor?
Name
Line of (Check one): l;,l Part 11 Credilors With Priority Unsecured Claims
Number Si'e@* m Part 2; Creditors With Nonpriority Uneecured §
Claims §
§
Last 4 digits of account number_ _ _
city State ziP code §
On which entry in Part 1 or Part 2 did you list the original creditor? §
Name §
Line of (Checl< one): Part 1: Creditors with Priority Unsecured Claims §
Number S“eel Part 2: Creditors with Nonpriorily Unsecured l
Claims
Last 4 digits of account number_ __ _ ___
City Slale ZiP Code § §
On which entry in Part'l or Part 2 did you list the original creditor?
Name
Line of (Check one); l;.:I Part 1: Ci'editors with Priorily Unsecured C|aims
Number S"ee‘ L;l Part 2: Creditors with Nonpriority Unsecured
Ciaims
Last 4 digits of account number_ _ _ _
City State Z|P Code
N On which entry in Part'i or Part 2 did you list the original creditor?
Ei|TlB
Line of (Check one): Part 1: Creditors with Priority Unsecured C|aims
Number Street . , . _
l;l Part 2: Cred\tors with Nonpnonly Unsecured
Ciaims
City Slme z'P Code Last 4 digits of account number_ _ _ _
orncial Farm mee/if Schedule E/F: creditors who nave unsecured claims pageB_ of?_

 

Case 6:19-bl<-02326-KS.] DOC 1 Filed 04/09/19 Page 32 of 59

Debtor1 imaer Clgrk Kelman Jr Case number iiiimu-.rn)

Fir>l Name l~.€iddle Name L;isl Name

 

 

Add the Amounte for Eeoh Type ot Uneeoured Cloirn

 

 

6. Total the amounts of certain types of unsecured olaime. Thie information is for statistical reporting purposes oniy. 28 U.S.C. § 159.
Add the erneunte for each type ot unsecured claim

 

 

 

 

 

Total ciain"i
Total claims 63. Domestic support obligations 63. $
from part 1 6b. Taxes and certain other debts you owe the
government Gb. $
Gc. Ciaime for death or personal injury while you were
intoxicated 60 $
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. + .
33
6@. Total. Add lines 63 through Gd. 6e.
$ 0.00
Total claim
Total claims 6f. Student loans 6f. $ 25’075_45
from part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority 0 00
claims 69. $ '
Gh. Debts to pension or profit=sharing plans, and other
similar debts Gh4 3 0.00
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. Gi, + 35 9563-00
6]. Total. Add lines Gf through Gi. 6j.
$ 34,639.46

 

 

 

official Form ioei=_/F schedule E/F: creditors who nave unsecured ciaims page?_ OfY_

Case 6:19-bl<-02326-KS.] DOC 1 Filed 04/09/19 Page 33 of 59

Fill in this information to identify your cases

 

 

 

Debtor Marvin Ciark Kelman Jr

Flrsl Name Mlddle Name LaslName
Debtor 2
(Spouse if filing) Flrsl Name Mldd|e Name LaslNams

United States Bankruptcy Court for lhe: Midd|e DiSiFin Of FiOfida

Case number

(iii<nown) a Check lt this is an
amended filing

 

 

 

Official Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the additional page, fill it out, number the entries, and attach lt to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
a No. Check this box and tile this form with the court With your other schedules. You have nothing else to report on this form.
n Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Officia| Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired |eases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

Name

 

Number Street

 

Cily State Z|P Code

 

2.2l

 

Name

 

Number Street

 

_ w City y § 7 State ZlP Code
i2.3l

 

Name

 

Number Street

 

o , ,,,.o@lty , , , State Z'P Code
2.4§

 

Name

 

Number Street

 

City State ZlP Code
2.5§

 

Name

 

Number Street

 

 

C|ty State ZlP Code

Ofticial Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 ofi_

 

Case 6:19-bl<-02326-KS.] DOC 1 Filed 04/09/19 Page 34 of 59

Fill in this information to identify your case:

Debtor1 l\/larvin Ciark Kelman Jr

 

Firsl Name Mldd|s Name Lasi Name

Debtor 2
(SpO\JSB, if i`lling) Flrsl Name Midd|e Name l.ast Name

 

united stetee Bankruptcy court for the: Middle District of Florlda

Case number

(if known)

 

 

El Check if this is an

 

amended filing

Official Form 106H

 

Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. if two married people
are filing together, both are equally responsible for supplying correct information. if more space is needed, copy the Additiona| Page, fill it out,

and

number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and

case number (if known). Answer every question.

‘l.

Do you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.)

l;l No
m Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, Ca|ifornia, ldaho, Louisiana, Nevada, New l\/|exico, Puerto Rico, Texas, Washington, and W|sconsin.)
El No. soto line 3.
m Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
l;\ No
n Yes. in which community state or territory did you live? . Fill in the name and current address of that person.
Name of your spouse, former spouse, or legal equivalent
Number Street
City State ZlP Code
3. ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F(Official Form 106E/F), or Schedule G (Official Form 1066). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.
Column 1.' Your codebtor Co/umn 2: The creditor to whom you owe the debt
Check all schedules that app|y:
3.'\
NSarhnearon Kelman m Schedule D, line 2-2
4710 Prospect Farm Road C| Schedule E/F. line _
Number Si'eei m Schedule G, line
Jonesboro AR 72401
City State Z|P Code
3'2 Sandee Kel|ett
Name m Schedule D, line 2.1
4406 Stonebrook n Schedule E/F, line
Number Street Cl Schedule G, line
Jonesboro AR 72404
city state zlP code
3.3
El Schedule D, line
Name
n Schedule E/F, line _______
Number Street l;l Schedule G, line
City State Z|P Code

 

Ofticial Form 106H Schedule H: Your Codebtors page 1 ofl__

 

Case 6:19-bl<-02326-KS.] DOC 1 Filed 04/09/19 Page 35 of 59

Debtor1 l\/iervin Ciark Kelman Jr

 

First Name l\.iiddie Name

Debtor 2

Lasl Name

 

(SpDUSe, ii iiliitg) Firsl Name Middle Name
United States Bankruptcy Court for the: Middi€ DiSiFin Oi F|Oiidti

Case number

Las\i~lame

Check if this is:

 

(lf known)

 

Q An amended filing

 

Ofticial Form 106l
§otaede§te ;Your nos "e

 

Q A supplement showing postpetition chapter 13
income as of the following date:

MM / DD/ YvYY `“

12/15

 

Be as complete and accurate as possible. lf two married people are filing together (Debtort and Debtor 2), both are equally responsible for

supplying correct information if you are married and not filing jointly, and your spouse is living with you, include information about your spouse.

lt you are separated and your spouse is not filing with you, do not include information about your spouse if more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question

Describe Employment

 

 

l. Fill in your employment
information

if you have more than one job,
attach a separate page With
information about additional
employers

Employment status

include part-time, Seasonal, or
self~emp|oyed work.

Oocu ation
Occupation may include student p
or homemaker, if it applies

Employer’s name

Employer’s address

 

Debtor 1 Debtor 2 or non-filing spouse
a Employed g Employed
§§ Not employed i\lot employed
Spot Driver

 

Express Employment Professional:

 

2510 E Nettieton

 

 

 

 

Number Street Number Street

UnhZ

Jonesboro AR 72401

City State ZiP Code City State ZiP Code
How long employed there’? ’l lViOnti’i ”i iVlOniii

Give Detaiis About Wiont.hly income

 

 

Estimate monthly income as of the date you file this form. if you have nothing to report for any line, write $0 in the space. include your non-filing

spouse unless you are separated

ii you or your non-filing spouse have more than one empioyer, combine the information for all employers for that person on the lines
below. if you need more space, attach a separate sheet to this form.

For Debtor1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll
deductions). if not paid monthly, calculate What the monthly Wage Would be. 2. $ 2340`0() $

3. Estimate and list monthly overtime pay,

4. Calculate gross inoome. Add line 2 + line 3.

Ofticial Form 106i

a +$ 59100 1 §

 

4_ 35 2931.00 $

 

 

 

 

 

Schedule l: Your income page t

 

Case 6:19-bl<-02326-KS.] Doc 1 Filed 04/09/19 Page 36 of 59

Debtor1 M‘g'uvm Ciark K€|man Jr Case number iiritnuwn)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Firsi Name itiiddle Name Lasl Name
For Debtor1 For Debtor 2 or
non-filing spouse
Copy line il here ............................................................................................... §§ 4. $ 2931~09 $
5. List all payroll cieductions:
5a Tax, Niedicare, and Social Security deductions 5a 55 458.99 $ _
5h. lillandatory contributions for retirement plans 5b $ $
50. Voluntary contributions for retirement plans 5c. $ $
5d. Ftequired repayments of retirement fund loans Sd. $__ 35
5e. insurance 5@_ 55 330.00 $
Sf. Domestic support obligations 5f. tit $
59. Union dues 5g. 55 $
5h. Other deductions Specify: 5h. t$ + g m
e. Add the peyton deductions Add lines se + 5b + 50 + ad + se +sr + 59 + 5h. 6. $_ 788.00 t v
7. Calculate total monthly take¢home pay, Subtraci line 6 from line 4. 7. $_ 2143-00_ $
B. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total 3 $
monthly net income. Ba. ~_“_*“ _
Sb. interest and dividends 8b. $ 3
Bc. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal suppori, child support, rrtaintenancel divorce $ $
settlement, and property settlementl Sc.
Bd. Unemployment compensation Sd. $ $ §
Be. Social Security 8e. 33 $ §
8f. Other government assistance that you regularly receive i
include cash assistance and the value (if known) of any non-cash assistance i
that you receive, such as food stamps (beneiits under the Suppiementai §
Nutrition Assistance Program) or housing subsidies §
Specify: 8f. $___ $ §
89. Pension or retirement income 89 li`> $i`) l
Bh. Other monthly income. Specify: 8h. + 53 + $
9. Add all other income Add lines 8a + 8b + 80 + Sd + Be + Bf +89 + Bh. 9. $ 35
10.Caiculate monthl income. Add line 7 + line 9.
y _ v_ t $ 2143.00 .,t. §§ $ 2143.00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non~l"iling spouse 10. m
11. State ali other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your household, your dependents your roommates, and other
friends or relatives
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. “i'“ 3
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 2143 00
Write that amount on the Summa)y of Your Assets and Lial)ili`ties and Certain Statislical lnformati'on, if it applies 12. $____.~.'_M
Combined
monthly income
13' Do you expect an increase or decrease within the year after you file this form?
@ No.

 

Yes. Explain:

 

 

 

Ofticial Form 106l Schedule l: Your income

page 2

 

Case 6:19-bk-02326-KS.] Doc 1 Filed 04/09/19 Page 37 of 59

Fill in this information to identify your case:

Debtor1 lVlarvin Ciark Kelman Jr _ _ _ §
FirsiNsma Mlddle Name LastName Check if this ls-

Debrorz l:l An amended filing

(SpOUSe. lfnllng) FirsiName M|dd|e Name LastName
n A supplement showing postpetition chapter 13
expenses as of the following date:

 

 

United States Bankruptcy Court for the: Middl@ DlSliin Of FlOrida

 

Case number l\/iM / DD/ YYYY
(ifknown)

 

 

Ofticial Form 106J
Schedule J: ¥our Expenses 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m Describe Your Household

1. is this a joint case?

 

 

M No. Go to line 2.
l;] Yes. Does Debtor 2 live in a separate household?

n No
D Yes. Debtor 2 must file Ofticial Form 106J-2, Expenses for Separate Househo/d of Debtor 2.

 

 

 

 

 

 

 

 

2. Do you have dependents? C| NO
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and § Yes. Fill out this information for Debtor1 °l' Debf°r 2 age With you?
Debtor 2. each dependent .......................... m
Do not state the dependentsl Son 17 §§ NO
names Yes
m No
[;l Yes
a No
l:] Yes
l:l No
n Yes
l;\ No
l:l Yes
3. Do your expenses include n NO

expenses of people other than n
, , yourself and yourd,epen,d¢nts?_ , , Y,e?`

m Estimate Your Ongoing Monl:hly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included lt on Schedule l: Yourlncome (Offlciai Form 106|.) Y°L"' expenses
4. The rental or home ownership expenses for your residence. include nrst mortgage payments and §050 00
any rent for the ground or lot. 4 $ '

if not included in line 4:

4a Reai estate taxes 4a $
4b. Propeny, homeowner's, or renter’s insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner’s association or condominium dues 4d. $

Ofticial Form 106J Schedule J: Your Expenses page 1

 

Case 6:19-bl<-02326-KS.] DOC 1 Filed 04/09/19 Page 38 of 59

Debtor1 Marvin Ciark Kelman dr

16.

17.

18.

20.

 

F|rst Name Mlddle Name Last Name

. Additionai mortgage payments for your residence, such as home equity loans

. Utiiities:

6a Eiectricity, heat, natural gas
6b. Water, sewer, garbage collection
Sc. Teiephcne, cell phone, lnternet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs

. Ciothing, |aundry, and dry cleaning

Personai care products and services

. Medica| and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitabie contributions and religious donations

insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. l-ieaith insurance

15c. Vehicie insurance

 

15d. Other insurance. Specify:

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

installment or lease payments:
17a. Car payments for Vehicie 1
17b. Car payments for Vehicie 2
17c. Other. Specify:

 

17d. Other. Specify:

 

Case number (/rknawn)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your Income (Officiai Form 106|).

. Other payments you make to support others who do not live with you.

Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule l: Your Income.

20a. i\/lortgages on other property

20b. Reai estate taxes

200. Property, homeowner's, or renter’s insurance
20d. Maintenance, repa|r, and upkeep expenses

20e. Homeowner’s association or condominium dues

Ofticial Form 106J Schedule J: Your Expenses

Sa.
6b.
Bc.
6d.

10.
11,

12.
13.
14.

15b.
150.
15d.

16.

17a.

17b.

17d.

18.

19.

20a.

20b.

20c.
20d.

209.

Your expenses

$

6969€66'~>€9€969$69

99€8€999

€BG'->$W

WOQWWU)

 

.UMMMM

150.00
20.00
250.00

450.00

100.00
100.00
100.00

50.00

250.00

100.00

244.00

750.00
350.00

page 2

 

Case 6:19-bl<-02326-KS.] DOC 1 Filed 04/09/19 Page 39 of 59

Debtor1 Marvin C'ark Kelman Jr Case number (irknawn)

 

Firat Name Mlddle Name Last Name

21. Other. Specify:

 

22. Caicuiate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Ofticial Form 106J-2

220. Add line 223 and 22b. The result is your monthly expenses.

23. Caicu|ate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule /.
23b. Copy your monthly expenses from line 22a above.

230. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example1 do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

w No.
n Yes.

Explain here:

Officiai Form 106J Schedule J: Your Expenses

 

21.

22a.

22b.

220.

23a.

23b.

230.

 

 

 

+$
$ 3964.00
$
$ 3964.00
$ 2143.00
_ $ 3964.00
$ -1821.00

 

 

 

page 3

 

 

 

Case 6:19-bk-02326-KS.] DOC 1 Filed 04/09/19 Page 40 of 59

Fi|| in this information to identify your case:

 

Debtor1 Marvin Ciark Kelman dr

First Name Mlddle Name Last Name

Debtor 2
(Spouse, if i'iiing) F|rst Name Middle Name Las\ Name

 

United States Bankruptcy Court for the: Midd|e District Of Fiorida

Case number
(if known)

 

ill check ifthis is an

 

amended filing

Ofticial Form 106Dec
Declaration About an lndividual Debtor’s Schedu|es 12/15

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
m No

n Yes. Name of person . Attach Bankruptcy Petition Preparer's Notice, Declaratlon, and
Signature (Officiai Form 119).

Under penalty of perjury, l declare that l have read the summary and schedules filed with this declaration and
that they are true and correct.

 

x/’?/?/Z...W:% ' véi X
5ignature of Debtor1 l ! v Signaiure ofDebtor2

Date 04/08/2019 Date

MM/ DD/YYYY MM/DD/YYYY

 

Ofticial Form iOBDec Deciaration About an individual Debtor’s Schedu|es

 

Case 6:19-bk-02326-KS.] DOC 1 Filed 04/09/19 Page 41 of 59

Fill in this information to identify your case:

Debtor1 l\/iarvin Ciark Kelman Jr

First Name Middie Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Middie DiStriCt Of FiOrida

Case number
(if known)

 

 

 

Ofticial Form 107

 

|;l Check if this is an
amended filing

Statement of Financia| Affairs for lndividuals Fi|ing for Bankruptcy 04/19

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

m Give Details About Your Marita| Status and Where You Lived Before

» 1. What is your current marital status?
n Married

w Not married

` 2. During the last 3 years, have you lived anywhere other than where you live now?
n No

51 Yes. List ali of the places you lived in the last 3 years. Do not include where you live now.

Debtor1: Dates Debtor 1 Debtor 2:
lived there

a Same as Debtor1

 

Dates Debtor 2
lived there

n Same as Debtor1

From

 

 

To

 

 

 

 

State Z|P Code
n Same as Debtor1

From

 

 

To

 

 

 

4670 Links Viiiage Drive From 10/17
Number Street TO 2/19 Number Street
Unit B603
Ponce inlet Fl_ 32127
City State Z|P Code City
n Same as Debtor 1
1394 Dun|awton Ave From 9/15
Number Street TO 10/17 Number Street
Apt. 1006 _
Port Orange FL 32127
City State ZiP Code City

State ZiP Code

' 3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, Caiifornia, |daho, Louislana, Nevada, New l\/iexico, Puerto Rico, Texas, Washington, and Wisconsin.)

MNO

n Yes. Make sure you fill out Schedule H.‘ Your Codebtors (Off|clai Form 106H).

m Explain the Sources of Your lncome

Ofticial Form 107 Statement of Financial Affairs for individuals Fiiing for Bankruptcy page 1

 

Case 6:19-bk-02326-KS.] DOC 1 Filed 04/09/19 Page 42 of 59

Debtor1 i\/iarvin Ciark Kelman Jr

Case number (i/known)
Flrst Name Midd|e Name Last Name

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from ali jobs and ali businesses, including part-time activities
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

m No
Ul Yes. i=iii in the deiaiis.

 

Sources of income Gross income Sources of income Gross income
Check ali that appiy. (before deductions and Check all that apply, (before deductions and
exclusions) exclusions)
From January 1 of current year until w §Vages’ °‘:|mmissi°ns’ $ 8973.00 |;l :Vages' c?\mmissi°ns' 3
the date you filed for bankruptcy: O"uSeS' ps “` __ __ "` °nuses’ ps
n Operating a business ij Operating a business
. w Wages, commissions, n Wages, commissions
s r . ’
For la t calenda year bonuses, tips $ 37»200-00 bonuses, tips $
(January 1 to December 31,%YYY_Q_'1_8_____) n Operating a business a Operating a business
For the calendar year before than M Wages. commissions, n Wages, commissions,
bonuses, tips 38 800 00 bonuses, tips
2017 n $________'___'__. m . . $_____________
(Janual'y 1 tO December 31»YYYY_____ .. __) Operating a business Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxabie. Exampies of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from iawsuits; royalties; and
gambling and lottery winnings. if you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separate|y. Do not include income that you listed in line 4.

UNo

L`.l Yes. Fiii in the deraiis.

 

 

 

 

Sources of income Gross income from Sources of income Gross income from
Describe below. each S°"r°e Describe below. each S°U'Ce

(before deductions and (before deductions and
exclusions) exciusions)

From January 1 of current year until ---_~_~"_ $_______._____ __------_ $

the date you filed for bankruptcy:

$ s
For last calendar years
(January 1 to December 31,2018 )
YYYY
For the calendar year before that: $

 

(January 1 to December 31,2_91_7__)
YYvY

 

 

Ochiai Form 107 Statement of Financial Affairs for individuals Fiiing for Bankruptcy page 2

Case 6:19-bk-02326-KS.] DOC 1 Filed 04/09/19 Page 43 of 59

Debtor1 Mawin C|ark Kelman Jr Case number (ifkiiown)

 

 

First Name Middle Name Last Name

m List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
m No. Neither Debtor1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a persona|, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

n No. Go to line 7.

m Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and aiimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment

m Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

w No. Go to line 7.
El Yes. List below each creditor to whom you paid a total ot $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Aiso, do not include payments to an attorney for this bankruptcy case.

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
$ $ m Mortgage
Creditor’s Name
m Car
Number Street n Credit card

n Loan repayment

 

n Suppliers or vendors

 

 

 

city state ziP code Cl other
$ $ m Mortgage
Creditor's Name
n Car

ij Credit card

 

Number Street
m Loan repayment

 

n Suppiiers or vendors

 

 

 

City State ZiP Code m Other
$ $ n l\/iortgage
Creditors Name
i;l Car

 

Number Street cl Credit card

U Loan repayment

 

n Suppliers or vendors
n Other

 

City State ZiP Code

 

Ofticial Form 107 Statement of Financial Affairs for individuals Fiiing for Bankruptcy page 3

 

Debtor 1

Case 6:19-bk-02326-KS.] Doc 1 Filed 04/09/19 Page 44 of 59

i\/iarvin Ciark Kelman Jr

 

F|rst Name

Mlddie Name

Last Name

Case number (lrknowni

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?

lnsiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;

corporations of which you are an officer, director, person in controi, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations,
such as child support and alimony,

MNO

n Yes. List ali payments to an insider.

 

 

 

 

 

Dates of Total amount Amount you still
payment paid owe
l
$ $ i
lnsiders Name §
i'
f
Number Street j
i
i
i
City State Z|P Code j
$ $

 

lnsider’s Name

 

Number Street

 

 

City

State ZiP Code

i

i

i
i
i
i
i

Reason for this payment

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?

include payments on debts guaranteed or cosigned by an insider.

MNo

m Yes. List all payments that benefited an insider.

 

insiders Name

 

 

Number Street

 

 

City

Dates of Total amount Amount you still
payment paid owe
l
$ $ §
i
i
i
l
state ziP code j
$ $

 

|nsider’s Name

 

Number Street

 

 

City

Ofticial Form 107

State ZiP Code

Statement of Financial Affa|rs for individuals Fiiing for Bankruptcy

Reason for this payment
include creditors name

page 4

 

Case 6:19-bk-02326-KS.] Doc 1 Filed 04/09/19 Page 45 of 59

Marvin Ciark Keiman Jr
MlddleName

Debtor1 Case number ii/knawn)

 

Flrst Name Last Name

ldentify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any iawsult, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

MNO

El Yes. i=iii in the deisiis.

Nature of the case

Court or agency

Status of the case

 

i
l
i
i
i

 

 

 

 

 

 

 

l
j
i .
Case title j Court Name n Pending
z §
i ` n On appeal
l gNumber Street n Concluded
l i'
l l
Case number i §
i §cicy siaie ziP code
- i
§ c j j , , 1
i l
i 1
Case title j jCourt Name a Pending
i n On appeal
l
1 iNumber Street a Concluded
i i
Case number z i
§ ZiP Code
i

iCity State
10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

Ei No. soto iine11.
ill Yes. Fiii in the information beiow.

Describe the property Date Va|ue of the property

 

Credilor‘s Name

 

Number street Explain what happened

i;i Property was repossessed

 

n Property was foreclosed.
n Property was garnished.

 

city state ziP code i;l Property was attached, seized, or |evied.

 

Describe the property Date Va|ue of the property

 

i
i`
Creditor’s Name §
i

L ct ,,1_.,,,,, _,1,,,,,,,,,,,,_,, , 111 11

 

Number Street w j
Explain what happened

Property was repossessed.

 

Property was foreclosed,
Property was garnished.

 

City State ZiP Code

UUUU

Property was attached, seized, or ievied.

Ofticial Form 107 Statement of Financial Affairs for individuals Fiiing for Bankruptcy page 5

 

Case 6:19-bk-02326-KS.] Doc 1 Filed 04/09/19 Page 46 of 59

Debtor1 wieer C|ark Kelman Jr Case number (irknown)

Firet Name Middle Name Last Name

 

 

1 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

mNo

iii Yes. i=iii in the detaiis.

 

 

 

 

 

l
Describe the action the creditor took Date action Amount i
was taken i
Credltor's Name jj n j l
i l
i ` $
Number Street i i
1 i
l l
City State ZiP Code Last 4 digits of account number: XXXX~

‘ 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another officia|?

M No
n Yes

m List Certain Gifts and Contributions

7 13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

MNO

n Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Vaiue
per person the gifts
_ $
Person to Whom You Gave the Gifi
i
i
$
Number Street i
1 z
‘ l
city state ziP code "
Person‘s relationship to you
Glfts with a total value of more than $600 Describe the gifts Dates you gave Vaiue
per person 7 7 7 7 7 7 7 7 77 7 7 the gifts
i t
Person to Whom You Gave the Glft l
` $

 

Number Street

 

City State ZiP Code

Person’s relationship to you f 1

 

Ofticial Form 107 Statement of Financial Affairs for individuals Fiiing for Bankruptcy page 6

Case 6:19-bk-02326-KS.] Doc 1 Filed 04/09/19 Page 47 of 59

Debtor1 Marvin C|ark Kelman Jr Case number (iiknawn)

First Name Middie Name Last Name

 

 

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

MNo

a Yes. Fill in the details for each gift or contribution

 

Gifts or contributions to charities Describe what you contributed Date you Va|ue
that total more than $600 contributed
i' j ' ' i
l i
i l $
Charity’s Name ‘, i
l l $

 

 

Number Street

 

City State ZiP Code

m List Certain Losses

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

MND

E] Yes. Fiii in me details

Describe the property you lost and Describe any insurance coverage for the loss Date of your Vaiue of property

how the loss occurred loss lost
include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

j l
§ l
l

List Certain Payments or Transfers

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

w No
C] Yes. Fiii in the detaiis.

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid § s , ,. _ , ,, ,, _ , ,, , , , , ,, , § made
Number Street § § $
§ i
$

 

city slate ziP code i

i
i
l
i
l i
i
i
.
i

 

Emall or webslte address

 

Person Who Made the Payment, if Not You

 

 

 

 

Ofticial Form 107 Statement of Financial Affairs for individuals Fiiing for Bankruptcy page 7

 

Case 6:19-bk-02326-KS.] Doc 1 Filed 04/09/19 Page 48 of 59

 

 

 

 

 

 

 

 

 

Debtor1 Marvm C§ark Kelman Jr Case number lillnowni
First Name Middie Name Last Name
Description and value of any property transferred Date payment or Amount of
transfer was made payment
Person Who Was Paid § §
Number Street §
l $
§ l
i i
City State ZiP Code §
, i
\ i
l
Emall or website address 1 §

 

Person Who Made the Paymeni, it Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

MNo

a Yes. Fill in the deta|is.

 

 

 

 

Descrlption and value of any property transferred Date payment or Amount of payment
transfer was
7 7 7 made
Person Who Was Paid § §
i i
§ i
Number Street § l $
i i
i s
§ i
l

cliy state ziP code

 

7 18. Within 2 years before you filed for bankruptcy, did you seii, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement

MNo

El Yes. l=ill in the details

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transier

 

Number Street

 

 

city stale ziP code j i

Person’s relationship to you

 

Person Who Received Transfer i §

 

Number Street

 

 

 

city slate zlP code §

Person`s relationship to you

Ofticial Form 107 Statement of Financial Affairs for individuals Fiiing for Bankruptcy page 8

 

Case 6:19-bk-02326-KS.] DOC 1 Filed 04/09/19 Page 49 of 59

Debtor1 l\/iarvln Ciark Kelman Jr case number<l~mow"i

Flrst Name Middie Name Last Name

 

 

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

M No
El Yes. Fill in the details

Descrlption and value of the property transferred Date transfer
was made

Name of trust

 

 

W List Certain Financial Accounts, lnstruments, Safe Deposlt Boxes, and Storage Unlts

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions

n No
M Yes. Fill in the details

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Financial institution
xxxx-__ __ __ ___ EZi checking $ 0.00
Number Street n Savings

n Money market

 

cl Brokerage

 

 

 

City State ZiP Code n other
5th 3rd Bank xxxX-____ __ U checking $ 000
Name of Financial institution __
n Savings
Number Street n Money market

n Brokerage
Cl other

 

 

City State ZiP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

g No
ij Yes. Fill in the details

 

 

 

 

 

 

Who else had access to lt? Describe the contents Do you still
. , r_rnhaveit?
t n No
Name of Financial institution Name § n Yes
l t
§ l
Number Street Number Street l §
City State ZlF Code

 

 

city state zlP code §

Ofticial Form 107 Statement of Financial Affa|rs for individuals Fiiing for Bankruptcy page 9

 

 

 

 

Case 6:19-bk-02326-KS.] DOC 1 Filed 04/09/19 Page 50 of 59

Debtor1 Marv§n Ciark Kelman Jr Case number (/rknown)

First Name Middie Name Last Name

 

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
m No
El ves. Fill in the detalls.

 

 

Who else has or had access to lt? Describe the contents Do you still
have it?
: n No
Name of Storage Faoility Name § n yes
" l
Number Street Number Street §

 

CityState ZiP Code

 

 

City State ZiP Code § t

m identify Property You Hoid or Controi for Someone Else

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or hold in trust for someone.
M No
L_.l Yes. Ftlt in the details
Where is the property? Describe the property Vaiue

 

Dwner’s Name § t $

 

 

Number Street §
Number Street §

 

 

 

 

city State ZiP Code

 

City State ZiP Code

m Give Detalls About Envlronmental information

§ For the purpose of Part 10, the following definitions apply:

§ le Environmental law means any federai, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, |and, soll, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or materiai.

a Site means any location, facility, or property as defined under any environmental iaw, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, poliutant, contaminant, or similar term.

. Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

MNo

El Yes. Fill in the details.

 

 

Governmental unit Env|ronmental law, if you know it Date of notice
Name of site Governmental unit "
Number Street Number Street

City State ZiP Code

 

 

City State ZiP Code

Offlcial Forrn 107 Statement of Financial Affa|rs for individuals Fiiing for Bankruptcy page 10

 

Case 6:19-bk-02326-KS.] DOC 1 Filed 04/09/19 Page 51 of 59

lVlarvin Ciark Keiman Jr

Flrst Name Middie Name Last Name

Debtor 1 Case number titknewn)

 

: 25. Have you notified any governmental unit of any release of hazardous material?

w No
El Yes Fill in the details
Governmentai unit

Environmental iaw, if you know it Date of notice

 

 

 

 

Name of site Governmentai unit §
§
Number Street Number Street
City State ZiP Code
City State ZiP Code

' 26.Have you been a party in anyjudicial or administrative proceeding under any environmental iaw? include settlements and orders.

mNo

Ei Yes Fill ln the details

 

 

 

Court Or agency Nature or the ease Sia'“$ °l' the
case
Case title
Court Name n Pending
n On appeal
Number Street D Concluded

 

 

Case number city State ZiP Code

Give Detaiis About Your Business or Connections to Any Business

 

' 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
n A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
a A member of a limited liability company (LLC) or limited liability partnership (LLP)
cl A partner in a partnership
n An officer, director, or managing executive of a corporation

a An owner of at least 5% of the voting or equity securities of a corporation

n No. None of the above applies. Go to Part12.
55 Yes. Check ali that apply above and fill in the details below for each business.

Describe the nature of the business Employer identification number

Centra| Florida Dock Service

 

 

Ofnclal Form 107

Bus|ness Name §Dock Reba§r
55 inlet Harbor Road §

Number Street l

 

Name of accountant or bookkeeper

 

 

Sulte 300 §Se§f
Penee inlet FL 32127 `
City State ZiP Code

. . Describe the nature of the business
Redemptlon Row international Li

Buslness Name

55 inlet Harbor Roacl

Number Street

 

§Chrlstlan newspaper for prison inmates

l
t
l
l

 

 

Name of accountant or bookkeeper

 

 

Sulte 300 §Se§f~
Penee inlet FL 32127
city state ziP code l 7

 

Statement of Financial Affairs for individuals Fiiing for Bankruptcy

Dc not include Social Security number or iTlN.
EiN:£_Z-‘i_€i_~°>_io_i_§__

Dates business existed

‘ meoa/te 10 02/19

Employer identification number
Do not include Sociai Security number or iTiNl

990585

Dates business existed

mmi/18 T° 12/18

page 11

 

 

Case 6:19-bk-02326-KS.] DOC 1 Filed 04/09/19 Page 52 of 59

Debtor1 i\/larvin Ciark Keiman Jr case number drawn

First Name Middie Name Last Name

 

 

Employer identification number
§ Do not include Social Security number or iTlN.

Describe the nature of the business

 

Business Name

 

 

jElNZ___________-_____________,____
Number S""et Name of accountant or bookkeeper Dates business existed
§ From _______ To

 

City State ZiP Code §

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions, creditors, or other parties.

MNo

iii ves Fill in the details belew.

Date issued

 

Name MM / on / YYYY

 

Number Street

 

 

City State ZiP Code

m Slgn Below

l have read the answers on this Statement of Financial Affairs and any attachments, and l declare under penalty of perjury that the
answers are true and correct. i understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

x /»<;/)/)/ a sees x

Signature of Debt%'t Slgnature of Debtor 2

 

Date 04/08/2019 Da,e

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Fiiing for Bankruptcy (Official Form 107)?

e/no

n Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
g No

n Yes. Name of person . Attach the Bankruptcy Petiti'on Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Ofticial Form 107 Statement of Financial Affairs for individuals Fiiing for Bankruptcy page 12

 

Case 6:19-bl<-02326-KS.] DOC 1 Filed 04/09/19 Page 53 of 59

Fill in this information to identify your case:

Debtor1 lVlarvin Ciark Kelman Jr
F|rst Name Middie Name Last Name

 

Debtor 2
(Spouse, ifflll|'lg) Flrst Name Middie Name Last Name

 

United States Bankruptcy Court for the: Middie DiSti’lCi Of F|Ol'ld&

Case number n Check if this is an
(irknown) amended filing

 

 

 

Official Form 108
Statement of intention for individuals Fiiing Under Chapter 7 12/15

 

if you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

lf two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known).

m List Vour Creditors Who Have Secured Ciaims

 

§ 1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Clalms Secured by Property (Official Form 106D), fill in the

information below.

identify the creditor and the property that is collateral

What do you intend to do with the property that

secures a debt?

 

Did you claim the property §
as exempt on Schedule C? »

 

 

 

 

 

 

Creditor's .
name: Chrys|er Cap§ta| n Surrender the property. g No
2016 Jee Wr |er n Relain the property and redeem lt. i;l Yes
' ' an
:§:(:§§§'On Of p g w Retain the property and enter into a
Securing debt Reaff/'rmation Agreement.
n Retain the property and [explaln]:
Credltor’s _ _
name: Har|ey Davldson Credit Corp n Su"e“derthe pr°pe"y' g N°
l n Retain the property and redeem lt. n Yes
Descripti°" °f 2013 Har|ey Dav|dson FXSB w Retain the property and enter into a
rt
:;;B?in§ debt Reaffirmation Agreement.
Cl Retain the property and [explain}:
Credit°r'$ L_..l Surrender the property. [] No
name:
_ 1 Ci Retain the property and redeem it. l;l Yes
Er:;::tp;lon Of m Retain the property and enter into a
Securing deth Reaffirmation Agreement.
l;l Relain the property and [explain]:
gmditor`$ |;l Surrender the property. n No
ame:
El Retaln the property and redeem it. [l Yes

Description of
property
securing debt:

Ofticial Form 108

l:l Retain the property and enter into a
Reaffirmation Agreement.

n Retain the property and [explain]:

 

Statement of intention for individuals Fiiing Under Chapter 7

page 1

 

Case 6:19-bl<-O2326-KS.] DOC 1 Filed 04/09/19 Page 54 of 59

Debtor1 Mal'Vll'i Ciark Kelman Jl” Case number (Ifknown)

Flrst Name Middie Name Last Name

m List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?

Lessor‘s name: n No
El Y

Description of leased es

property:

Lessor’s name: n No
m Yes

Descriptlon of leased

property:

Lessor‘s name: n No

Descript|on of leased m Yes

property:

Lessor’s name: l;] NO
n Yes

Descript|on of leased

property:

Lessor’s name: m NO
l;l Yes

Description of leased

property:

Lessor’s name: ij No
m Yes

Descrlptlon of leased

property:

Lessor’s name: n No
l:l Yes

Descriptlon of leased
property:

m Sign Below

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired |ease.

x/?»"r>»“"?¢,_/Q /)Qs.ss>§ x

 

 

 

Slgnalure of Dp€tor 1 Signalure of Debtor 2
Date 04/08/2019 Date
MM/ DD / YYYV MM/ DD/ YYYY

Ofticial Form 108 Statement of intention for individuals Fiiing Under Chapter 7 § page 2

Case 6:19-bl<-O2326-KS.] DOC 1 Filed 04/09/19 Page 55 of 59

canon lVlarvin Ciark Kelman ..ir

 

 

 

First Name Middie Name Lasi Name h l _
U 1. i here is no presumption of abuse
Debtor 2
repaired irriiing) miners Middiari@me miriam l;,} 2. The Calcu|arion to determine if a presumption of
. . . _ abuse applies will be made under Chapter 7

United States Bankruptcy Court loi' ihe: l\/|lddl€ DiStrlC:l Ol Florida Means Te$t Ca/CU/at,'an (Omc;a\ Form 122/\_2).
Case number 3. The l\/leans Test does not apply now because of
ill known) qualified military service but il could apply later.

 

 

 

 

Q check ifthis re an amended ming

C)ificia| l:`orm 122AW1
Chapter ””§? Statement et Your Current

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate lf more
space is needed, attach a separate sheet to this form. include the line number to which the additional information applies On the top of any
additional pages, write your name and case number (if known). if you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exeniption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A~»1Supp) with this form.

 

   

entity income iz/ie

Calculate Your Current Monthly income

 

 

1. What is your marital and filing status? Check one only.
m Not married. Fill out Column A, lines 2-11.
|;.i Married and your spouse is filing With you. Fill out both Columns A and B, lines 2-11.

ll lVlarried and your spouse is NO'l” filing with you. You and your spouse are:
C] Living in the same household and are not legally separated Fill out both Columns A and B, lines 2~11.

m Livlng separately or are legally separated Fill out Column A, lines 2~11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements 11 U.S.C. § 707(b)(7)(i3).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case 11 UlS.C. § 101(10/\). For example, if you are filing on September 15, the G-monih period would be March 1 through
August 31. if the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. if you have nothing to report for any line, write 350 in the space

Column A Column B
Debtor1 Debtor 2 or
non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions
(before all payroll deductions). $MO $

3. Alimony and maintenance payments Do not include payments from a spouse if
column B is died in. $__ $

4. Aii amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. include regular contributions
from an unmarried partner, members of your household, your dependents parents,
and roommates. include regular contributions from a spouse only if Column B is not

 

filled in. Do not include payments you listed on line 3. $__ 35
r . . . .
o. Not income from operating a business, profession, Debtor1 Debtor 2
or farm
Gross receipts (before all deductions) $__ $__
Ordinary and necessary operating expenses e- $ -- $
- - - Copy
y Net monthly income from a businessl profession, or farm $ 3 haregz $ $
§ 6. Not income from rental and other real property Debtor1 Debtor 2
Grosa receipts (before all deductions) $_c_,__ $ _____
Ordinnry hud necessary operating expended - .;H W~ iiiy y § _,

Ni,il irionilily income l'roin rental or other niri| property 35 §§ E;’f;¥.,§ :r,r firm

/. lnteraet, dividoiide, and royalties

{7"
r_,~:

 

Ofticial Form 122A~1 Chapter 7 Statement of Your Current lVlonthly income page 1

 

 

oebiori i\/larvin Ciark Kelman dr Cabb m,m,,er({,known)

Fiisl Name Middie Name Last Name
Column A Column B
Debtor1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ 3

§10.

 

 

11.

 

12.

13.

14.

 

Case 6:19-bk-02326-KS.] Doc 1 Filed 04/09/19 Page 56 of 59

 

 

 

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. lnstead, list it here: ...............................

For you .................................................................................. $
For your spouse ................................................................... 33

Perision or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ 3

 

income from ali other sources not listed above. Specify the source and amount.

Do not include any benents received under the Social Security Act or payments received
as a victim of a War crime, a crime against humaniiy, or international or domestic
terrorism. if necessary, list other sources on a separate page and put the total below.

 

 

9=)%6=}

Totai amounts from separate pages, if any. + 33 +

i
i l

Caiculate your total current monthly income. Add lines 2 through 10 for each § l +
column. Then add the total for Column A to the total for Column B. § $ 2931.00§ § 35

Deternnine Whether the Means Test Applies to You

f- $ 2931.00

 

 

 

 

Total current
monthly income

 

Calculate your current monthly income for the year. Follow these steps:

12a Copy your total current monthly income from line 11. .................................................................................. Copy line ii here"®

i\/lullip|y by 12 (the number of months in a year).

12b. The result is your annual income for this part of the form. 121).
Calculate the median family income that applies to you. Fol|ow these steps:

Fiii iii iiie State in Which you live §Arl<ansas

Fill in the number of people in your household §3

Fill in the median family income for your state and size of household ............................................................................................. 13.

To find a list ot applicable median income amounts, go online using the link specined in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s oitice.

How clothe lines compare?

 

14a Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse

Go to Part 3.

l

;i; 2931.00

x 12
$ 35,172.00

 

 

$ 48,829.00

 

 

i4l). L:l Line 12b is more than line 13. On the top of page 1, check box 2, The presumption ofabuse is determined by Form 122A-2.

Go to Part 3 and h|| out Form 122A~2.

Sign Below

i'

 

 

By signing here. l declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

 

 

s/?~ """" V’jbb/) abe:;;z/ a
V

Signature of Debly{1
Date 04/08/2019

Signatui'e of Debtor 2

§ Date __v
` MM/ DD /YYYY MM/ DD /YYYY
if you checked line 14a, do NOT fill out or file Form 122/\»2.
lfyou checked line 14b, fill out Form 122/\-2 and tile it with this form.
Officia| Form 122A-1 Chapter 7 Statement of Your Current liiionthiy income

page 2

 

Case 6:19-bk-02326-KS.] DOC 1

Chrys|er Capita|
PO BOX 961275

Fort Worth, TX 76161

Har|ey Davidson Credit Corp.
Dept. 15129
Pa|entine, |L 60055

l\/|oto|ease
10866 Wi|shire Blvd. Ste 565
Los Ange|es, CA 90024

US Dept of Education
400 |\/|ary|and Ave SW
Washington DC 20202

Victoria Gardens Apartments
1394 Dun|awton Ave

Port Orange, FL 32127

Progressive
11629 5 700 E, Ste 100
Draper, UT 84020

Florida Povver and Light
Genera| I\/|ai| Faci|ity
Miami, FL 33188

Filed 04/09/19 Page 57 of 59

Case 6:19-bk-02326-KS.] DOC 1

Genesis FS Carc| Services
PO Box 4477

Beaverton, OR 97076

Suntrust Ban|< Inc
303 Peachtree Street NE
At|anta, GA 30308

Brighthouse Networ|<s
PO BOX 790450
Saint Louis, l\/|O 63179

Ha|ifax |\/|edica| Center
PO Bo)< 732894
Da||as, TX 75373

Radio|ogy |maging Assoc
835 SE Osceo|a St
Stuart, FL 34994

Halifax Physicians Services
PO Box 732905
Da||as, TX 75373

Amsc'ot Financial
PO Box 25137
Tampa, FL 33622

Filed 04/09/19 Page 58 of 59

Case 6:19-bk-02326-KS.] DOC 1

Acima Credit LLC
9815 South Monroe 4“‘ F|oor
sandy, uT 84070

City Water and Light Jonesboro AR
400 East l\/|onroe Ave
Jonesboro, AR 72401

Filed 04/09/19 Page 59 of 59

